 



Exhibit 10.40
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION
and
GTx, INC.
CONSOLIDATED, AMENDED, AND RESTATED LICENSE AGREEMENT
     THIS CONSOLIDATED, AMENDED, AND RESTATED LICENSE AGREEMENT made and entered
into this 24th day of July, 2007, having an effective date of August 23, 2000
(the “Effective Date”) by and between University of Tennessee Research
Foundation (formerly known as The University of Tennessee Research Corporation),
a Tennessee corporation having an office at 1534 White Avenue, Knoxville,
Tennessee 37996. (hereinafter “UTRF”), and GTx, Inc. (formerly known as
Genotherapeutics, Inc.), a Delaware corporation, located at 3 N. Dunlap St.,
Memphis, Tennessee 38163 (hereinafter “GTx”), hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties”.
RECITALS
     WHEREAS, UTRF owns, in whole or in part, certain Licensed Patents (as
defined herein) and Licensed Technology (as defined herein), the subject matter
of which was initially developed by one or more of the UT Contributors (as
defined herein) in the course of their employment with The University of
Tennessee (“UT”);
     WHEREAS, the UT Contributors submitted to UT multiple invention disclosure
forms pertaining to SARMS (as defined herein), including (i) [ * ], designated
by UTRF as file number PD [ * ]; (ii) [ * ], designated by UTRF as file number
PD [ * ]; (iii) [ * ], designated by UTRF as file number PD [ * ]; (iv) [ * ],
designated by UTRF as file number PD [ * ]; and (v) [ * ] designated by UTRF as
file number PD [ * ] (individually, an “Initial SARMS Disclosure” and,
collectively, the “Initial SARMS Disclosures”);
     WHEREAS, UTRF and GTx have previously entered into two separate agreements,
each being titled “Amended and Restated Exclusive License Agreement” and made
effective as of August 23, 2000, whereby GTx was granted exclusive licenses to
Licensed Patents (as defined therein) and Licensed Technology (as defined
therein) which arose out of the technology described in the Initial SARMS
Disclosures (collectively, the “Prior License Agreements”);
     WHEREAS, after submission of the Initial SARMS Disclosures to UT, Dr. James
T. Dalton, a UT Contributor, left the employ of UT, accepted employment as a
faculty member at The Ohio State University (“OSU”) and in the capacity of an
OSU researcher, continued to perform research at OSU relating to the subject
matter of the Initial SARMS Disclosures with the assistance of other staff and
students of OSU working under his supervision, said research being funded by
various sponsors, including the United States government and GTx;
     WHEREAS, a number of the UT Contributors (excluding Dr. Dalton as an OSU
employee), subsequently submitted to UT an invention disclosure form titled [ *
] designated by UTRF as file number PD [ * ] (the “Third Generation SARMS
Disclosure”), a copy of which is attached hereto as Exhibit A;

 



--------------------------------------------------------------------------------



 



     WHEREAS, with the consent of GTx, UTRF entered into that certain agreement
titled “Bridged SARMS Inter-Institutional Agreement” with OSU effective
December 22, 2004 (hereinafter “OSU IIA#1”), attached hereto and incorporated by
reference herein as Exhibit B;
     WHEREAS, pursuant to the provisions of OSU IIA#1, UTRF holds a license,
with the right to sublicense, to the interest of OSU in EXISTING INVENTIONS
(defined below) pertaining to BRIDGED SARMS the subject matter of which was
conceived, created, developed, designed, invented, or reduced to practice in
whole or in part by OSU researcher Dr. Dalton and/or other OSU research staff
and students under Dr. Dalton’s direction before December 22, 2004;
     WHEREAS, pursuant to the provisions of OSU IIA#1, UTRF holds an option to a
license, with the right to sublicense, to OSU’s interest in IMPROVEMENT
INVENTIONS (defined below) pertaining to BRIDGED SARMS conceived, created,
developed, designed, invented, or reduced to practice, in whole or in part by
OSU faculty researchers, research staff, or students after December 22, 2004.
     WHEREAS, UTRF also entered into that certain agreement entitled “New SARM
Inventions Inter-Institutional Agreement” with OSU effective as of December 22,
2004 (“OSU IIA#2”), attached hereto and incorporated by reference herein as
Exhibit C;
     WHEREAS, pursuant to the provisions of OSU IIA#2, UTRF holds an option to a
license, with the right to sublicense, to OSU’s interest in NEW INVENTIONS`
(defined below) pertaining to certain SARMS conceived, created, developed,
designed, invented, or reduced to practice, in whole or in part, by Dr. Dalton,
or other OSU research staff, or students and not otherwise subject to OSU IIA#1;
     WHEREAS, the Parties now desire to enter into this “Consolidated, Amended,
and Restated License Agreement” for the purpose of (i) consolidating the Prior
License Agreements into one agreement; (ii) granting GTx an exclusive license in
UTRF’s interest in EXISTING INVENTIONS and IMPROVEMENT INVENTIONS that were not
previously licensed to GTx under the Prior License Agreements, if any;
(iii) granting GTx an exclusive license, subject to the provisions of OSU IIA#1,
in OSU’s interest in all LICENSED INVENTIONS (as defined in OSU IIA#1), to the
extent licensed to UTRF; (iv) granting GTx an exclusive license, subject to the
provisions of OSU IIA#2, in OSU’s interest in all LICENSED INVENTIONS (as
defined in OSU IIA#2), to the extent licensed to UTRF, and in UTRF’s interest in
NEW INVENTIONS; and (v) making certain other changes regarding the rights and
obligations of the Parties, including but not limited to those changes that are
necessary for UTRF to comply with the provisions of OSU IIA#1 and OSU IIA#2; and
     WHEREAS, the Parties intend that this Agreement shall supersede the Prior
License Agreements and render them null and void.
     NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, including a payment in the amount of Two Hundred Ninety
Thousand Dollars ($290,000; the “Consideration Fee”),which is paid by GTx in
consideration of UTRF’s execution of this Agreement, the Parties hereto
expressly agree as follows:
SECTION 1
Definitions
     1.1 “Actions” shall have the meaning set forth in Section 17.1 hereof.
     1.2 “Active Ingredient” means the material(s) in a pharmaceutical product
which provide its
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



pharmacological activity (excluding formulation components such as coatings,
stabilizers or controlled release technologies).
     1.3 “Affiliate” shall mean any corporation, partnership, or other entity
that at any time during the Term of this Agreement, directly or through one or
more intermediaries, Controls or is Controlled by or is under common Control
with a Party to this Agreement or a Sublicensee, but only for so long as the
relationship exists. A corporation or other entity shall no longer be an
Affiliate when through loss, divestment, dilution or other reduction of
ownership, the requisite Control no longer exists.
     1.4 “Agreement” shall mean this Consolidated, Amended and Restated License
Agreement.
     1.5 “BRIDGED SARMS” shall have the meaning set forth in OSU IIA#1.
     1.6 “Claims” shall have the meaning set forth in Section 8.1 hereof.
     1.7 “Combination Product” means either (i) any pharmaceutical product that
consists of a SARM and at least one other Active Ingredient that is not a SARM,
or (ii) any combination of a SARM and another pharmaceutical product that
contains at least one other Active Ingredient that is not a SARM where such
products are not formulated together but are sold together as a single product
and invoiced as one product.
     1.8 “Confidential Information” shall have the meaning set forth in
Section 18.2 hereof.
     1.9 “Control” or “Controls” or “Controlled” shall mean: (i) in the case of
a corporation, ownership or control, directly or indirectly, of at least fifty
one percent (51%) of the shares of stock entitled to vote for the election of
directors; or (ii) in the case of an entity other than a corporation, ownership
or control, directly or indirectly, of at least fifty one percent (51%) of the
assets of such entity.
     1.10 “Effective Date” shall have the meaning set forth in the introductory
paragraph hereof.
     1.11 “Exception Countries” shall have the meaning set forth in Section 6.6
hereof.
     1.12 “EXISTING INVENTION” shall have the meaning set forth in OSU IIA#1.
     1.13 “Federal Policy” shall have the meaning set forth in Section 2.3
hereof.
     1.14 “Generic Product” shall mean a product that is derived from, made
with, uses, or incorporates, in whole or in part, Licensed Technology, but is
not covered or claimed in whole or in part by a Valid Claim of the Licensed
Patents in the country of manufacture, use, or sale or import.
     1.15 “GTx” shall mean GTx, Inc. and its Affiliate(s) (unless such
Affiliates are clearly excluded from the referencing provision(s) at issue),
provided that in no instance shall GTx, Inc. be relieved of any duty or
obligation hereunder by the inclusion of its Affiliates in the definition of
“GTx”.
     1.16 “IMPROVEMENT INVENTION” shall have the meaning set forth in OSU IIA#1.
     1.17 “Independent SARM Invention” shall have the meaning set forth in
Section 2.8 hereof.
     1.18 “Initial SARMS Disclosure” and “Initial SARMS Disclosures” shall have
the meaning set forth in the Recitals.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



     1.19 “IP RIGHTS” shall have the meaning set forth in OSU IIA#1 when
referring to an EXISTING INVENTION or an IMPROVEMENT INVENTION and the meaning
set forth in OSU IIA#2 when referring to a NEW INVENTION.
     1.20 “License Maintenance Fee” shall have the meaning set forth in
Section 4.1A. hereof.
     1.21 “License Year” shall mean a 12-month period beginning on August 20 of
one year and ending on August 19 of the following year.
     1.22 “Licensed Patent” or “Licensed Patents” shall mean any or all of the
(a) the patents set forth on Appendix A, attached hereto and incorporated herein
by reference, (b) the patent applications set forth on Appendix A and any
patents issuing therefrom, and (c) any other patent applications that may in the
future be filed pursuant to Section 6.1 of this Agreement by GTx, whether in the
United States of America or any other country, and any patents issuing
therefrom, including, as they pertain to patents and patent applications
described in (a)-(c) hereof, any and all substitutions for and divisional
applications, continuation applications, continuation-in-part applications,
provisional applications, and non-provisional applications, renewal
applications, reissue applications, any foreign patent applications and
divisional, continuation and continuation-in-part applications therefrom or
national phase applications which claim priority from any of the pending patent
applications set forth on Appendix A.
     1.23 “Licensed Product” or “Licensed Products” shall mean any Patented
Product or Generic Product, provided that in the case of a Combination Product
(as defined under Section 1.7), Licensed Product shall mean only that portion of
the Combination Product containing a SARM or SARMS, and Net Sales for such
Licensed Product contained within a Combination Product shall be determined as
set forth under Section 1.29.
     1.24 “Licensed Subject Matter” shall mean Licensed Patents and Licensed
Technology.
     1.25 “Licensed Technology” shall mean, except to the extent published or
otherwise generally known to the public:

  A.   any know-how that is (i) related to an EXISTING INVENTION and/or an
IMPROVEMENT INVENTION licensed by UTRF from OSU under OSU IIA#1; or (ii) related
to a NEW INVENTION licensed by UTRF from OSU under OSU IIA#2; and     B.   any
technology, trade secrets, methods, processes, know-how, show-how, data,
information, or results (except technology, trade secrets, methods, processes,
know-how, show-how, data, information, or results solely related to NON-TGS NEW
INVENTIONS to the extent not published or otherwise generally known to the
public) that are (i) developed by any one or more of the UT Contributors in the
course of employment by UT or developed by any other UT employee directly from
his or her research or clinical investigation of SARMs utilizing any Proprietary
SARM Know-How; and (ii) owned solely or in part by UTRF (but, if owned in part
by UTRF, only to the extent of the part owned by UTRF); and (iii) necessary or
reasonably useful for the practice of any of the Licensed Patent(s), including
(for purposes of explaining, and without expanding, the meaning of
Sections 1.25B. (i) through (iii)) any: (1) SARMs, and compositions and
compounds containing SARMS, and analogs or isomers of SARMS, including without
limitation radiolabeled SARMS, fluorescent labeled SARMS, and SARMS with
radioisotopes incorporated therein, and SARMS comprising small molecules of
R-bicalutamide; (2) methods of making, developing, or characterizing such SARMs,
agents, compositions, and compounds of (1); and (3) any therapeutic, diagnostic,
and prognostic methods of use of (1), including but not limited to methods of
treating prostate cancer,

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



      methods of imaging, or methods related to fertility, contraceptive,
andropause, muscle wasting, bone loss and muscle or bone mass uses.

     1.26 “Major Countries” shall have the meaning set forth in Section 6.6
hereof.
     1.27 “Major Markets” shall mean and include the United States, Great
Britain, France, Germany, and Japan.
     1.28 “Negotiation Period” shall have the meaning set forth in Section 2.8D.
hereof.
     1.29 “Net Sales” shall mean the gross amount actually received by GTx or
any Sublicensee for the use, sale or distribution (hereinafter “Sale”) of a
Licensed Product (hereinafter “Gross Receipts”), less the following:

  A.   refunds, credits, and/or discounts actually given in connection with a
particular Sale in amounts customary in the trade for quantity purchases, cash
payments, and prompt payments, but only if such refunds, credits, and/or
discounts constitute a return of amounts already included in Gross Receipts;    
B.   refunds, credits and/or discounts actually given for Licensed Products that
are rejected, recalled, returned, or destroyed by customers, but only if such
refunds, credits and/or discounts constitute a return of amounts already
included in Gross Receipts;     C.   sales, tariff duties and/or use taxes
directly imposed and with reference to a particular Sale, to the extent included
in Gross Receipts;     D.   outbound transportation expenses (including
insurance relating thereto) directly related to a particular Sale, to the extent
included in Gross Receipts;     E.   the cost of export licenses, import duties,
value added tax, and prepaid freight directly related to a particular Sale, to
the extent included in Gross Receipts;     F.   sales commissions paid by GTx to
individuals who are not employees of GTx, a Sublicensee, or their respective
Affiliates, to the extent such commissions are directly related to a particular
Sale;     G.   out-of-pocket service fees consistent with normal industry
practice paid to distributors or wholesalers of drug product in payment for
distribution of Licensed Product, provided that (a) such distributors and
wholesalers are not Affiliates of GTx; (b) if any such distributor or wholesaler
is an Affiliate of a Sublicensee, such fees are no more than that which such
distributor/wholesaler actually and contemporaneously charges unaffiliated third
party pharmaceutical companies for the same or similar service; (c) such fees
may not be deducted more than once; (d) if a Sublicense shall be in effect, the
fees paid by a Sublicensee may be deducted from Net Sales under this Agreement
only if such fees are deducted from the equivalent of Net Sales under the
relevant Sublicense agreement for purposes of calculating the royalty owed to
GTx;     H.   retroactive price reductions, chargeback payments and rebates
actually granted in connection with a particular Sale to managed health care
organizations or to federal, state and local governments, their agencies,
purchasers, and reimbursers, but only if such reductions, chargeback payments,
and rebates constitute a return of amounts already included in or calculated as
part of Gross Receipts; and

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



  I.   [ * ] of any royalty (including a lump-sum payment) that is paid to a
Third Party by GTx pursuant to a patent license agreement between GTx and such
Third Party, provided that at the time of such payment (1) such Third Party owns
or controls an issued patent containing a Valid Claim that, in the absence of
such patent license agreement, would be infringed by the use, sale, or
distribution of the composition of matter of a SARM licensed to GTx hereunder;
and (2) the purpose of such royalty is for licensing of or acquiring such issued
patent; and (3) the dollar amount of the [ * ] deduction for any calendar
quarter shall not exceed the dollar amount of Net Sales in the same calendar
quarter (computed without the application of this Section 1.29I.) from the use,
sale, or distribution of Licensed Products containing such SARM in the
country(ies) where such Third Party owns or controls such issued patent, it
being agreed, however, that GTx may carry forward to future quarter(s) the
amount by which the dollar amount of the [ * ] deduction exceeds the cumulative
dollar amount of the actual deductions taken; and (4) GTx has not entered into
such patent license agreement as of the date of execution of this Agreement.

For avoidance of doubt, no deductions shall be made for sales commissions paid
to individuals who are employees of GTx, a Sublicensee, or their respective
Affiliates, or for cost of collections. Notwithstanding the foregoing, Net Sales
shall not include the amount received by GTx for the transfer of Licensed
Product to a GTx Affiliate or a Sublicensee or the amount received by a
Sublicensee for transfer or distribution of Licensed Product to GTx or a GTx
Affiliate. Sales of Licensed Product for use in conducting clinical trials of a
Licensed Product candidate in a country shall be excluded from Net Sales
calculations for all purposes. Net Sales shall be determined in a consistent
manner for all products sold by or on behalf of GTx and its Sublicensees and in
accordance with applicable U.S. generally accepted accounting principles for GTx
and any U.S. based Sublicensee.
Combination Product. In the event one or more Licensed Products are sold as part
of a Combination Product in a particular country, the Net Sales of such Licensed
Product(s), for the purposes of determining payments based on Net Sales, shall
be determined by multiplying the Net Sales of the Combination Product in such
country, during the applicable Net Sales reporting period, by the fraction,
A/(A+B), where:
A is the average sale price of the Licensed Product(s) by GTx or Sublicensees
when sold separately in finished form in such country and B is the average sale
price by GTx or Sublicensees, or, if they have no such right of sale, by a Third
Party of the other product(s) included in the Combination Product when sold
separately in finished form in such country, in each case during the applicable
Net Sales reporting period.
In the event one or more Licensed Products are sold as part of a Combination
Product and are sold separately in finished form in such country, but the other
product(s) included in the Combination Product are not sold separately in
finished form in such country, the Net Sales of the Licensed Product, for the
purposes of determining payments based on Net Sales, shall be determined by
multiplying the Net Sales of the Combination Product in such country by the
fraction C/D where:
C is the average sale price, in such country, of the Licensed Product(s)
contained in such Combination Product when sold separately and D is the average
sale price, in such country, for the Combination Product, in each case during
the applicable Net Sales reporting period. Under no circumstances can C/D exceed
one hundred percent (100%).
In the event that one or more of the Licensed Product(s) are not sold separately
in finished form in the country, but all of the other product(s) included in the
Combination Product in such country are sold separately, the Net Sales of the
Licensed Product, for the purposes of determining payments based on Net Sales,
shall be determined by multiplying the Net Sales of the Combination Product in
such country by the fraction (D-E)/D, where:
D is the average sale price, in such country, of the Combination Product, and E
is the average sale price of the other product(s) included in the Combination
Product in finished form in such country, in each case during the applicable Net
Sales reporting period.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



In the event that the Net Sales of the Licensed Product(s) when included in a
Combination Product cannot be determined using the methods above, Net Sales for
the purposes of determining payments based on Net Sales shall be calculated by
multiplying the Net Sales of the Combination Product by the fraction of F/(F+G)
where:
F is the fair market value of the Licensed Product(s) and G is the fair market
value of all other pharmaceutical product(s) included in the Combination
Product, as reasonably determined in good faith by the Parties.
     1.30 “NEW INVENTION” shall have the meaning set forth in OSU IIA#2, but
limited for purposes of this Agreement to invention(s) described in the Third
Generation SARMS Disclosure.
     1.31 “NON-TGS NEW INVENTION” shall have the meaning set forth for NEW
INVENTION in OSU IIA#2, but excluding for purposes of this Agreement
invention(s) described in the Third Generation SARMS Disclosure.
     1.32 “Option” shall have the meaning set forth in Section 2.8 hereof.
     1.33 “Option Period” shall have the meaning set forth in Section 2.8A.
hereof.
     1.34 “OSU” shall mean The Ohio State University, except that where it is
used in reference to OSU IIA#1 or OSU IIA#2 in which case it shall mean The Ohio
State University and OSURF, as set forth therein.
     1.35 “OSU Contributors” shall mean Dr. James T. Dalton and/or other
research staff and students at OSU.
     1.36 “OSU IIA#1” shall have the meaning set forth in the Recitals.
     1.37 “OSU IIA#2” shall have the meaning set forth in the Recitals.
     1.38 “OSURF” shall mean The Ohio State University Research Foundation.
     1.39 “Patented Product” shall mean any product whose manufacture, use, sale
or import is covered in whole or in part by a Valid Claim of the Licensed
Patents in the country of manufacture, use, sale or import.
     1.40 “Party” and “Parties” shall have the meaning set forth in the
introductory paragraph hereof.
     1.41 “Prior License Agreements” shall have the meaning set forth in the
Recitals.
     1.42 “Proprietary SARM Know-How” shall mean know-how pertaining to an
EXISTING INVENTION, IMPROVEMENT INVENTION or NEW INVENTION that is obtained from
GTx or a UT Contributor and is not published or otherwise generally known to the
public.
     1.43 “Regulatory Approval” shall mean any approvals granted by a
governmental authority in a particular regulatory jurisdiction (with the
exception of conditional approvals) that are necessary for the commercial
manufacture, use, storage, importation, export, transport or sale of Licensed
Products in that regulatory jurisdiction.
     1.44 “Running Royalty” shall have the meaning set forth in Section 4.1B.
hereof.
     1.45 “SARM” or “SARMS” shall mean selective androgen receptor modulator(s)
whose primary pharmacologic effect at any dose observed in vivo is mediated by
the androgen receptor.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



     1.46 “Sublicense” shall mean a direct grant of right, license, or option to
any Licensed Subject Matter from GTx to a GTx Affiliate or a Third Party and any
further such grant at any tier.
     1.47 “Sublicense Revenue” shall mean all payments actually received by GTx
pursuant to each Sublicense, including, without limitation, up-front license
fees, milestone payments, license maintenance fees, election fees, and all other
fees and payments paid to GTx under each Sublicense agreement, excluding running
royalties received by GTx that are calculated as a percentage of Sublicensee’s
Net Sales and up-front fees paid by Ortho Biotech Products L.P. pursuant to the
Joint Collaboration and License Agreement entered into with GTx effective as of
March 16, 2004. GTx may deduct from Sublicense Revenue attributable to a
particular Sublicense agreement payments received by GTx as reimbursement for
actual, otherwise unreimbursed, out-of-pocket expenses as set out in such
Sublicense agreement, provided that only reimbursements for expenses incurred in
the development of one or more Licensed Products covered by such Sublicense may
be deducted from Sublicense Revenue and then only to the extent of expenses
incurred from and after the date of the Sublicense for pre-clinical or clinical
research and development, including development of the formulation and
manufacturing process, manufacturing of preclinical and clinical supplies and
analytical and stability testing as required by the Food and Drug Administration
to support a New Drug Application (NDA) filing for the Licensed Product. For the
avoidance of doubt, Sublicense Revenue will not include any payments made to
Third Parties by or on behalf of a Sublicensee for conducting clinical trials,
filing new drug applications, commercially launching a product and/or marketing
and selling a product, since these are not payments received by GTx from a
Sublicensee on account of the Sublicense.
     1.48 “Sublicense Royalty” shall have the meaning set forth in Section 4.1C.
hereof.
     1.49 “Sublicensee” shall mean and include any recipient of a Sublicense.
     1.50 “Sublicensee Patent Rights” shall have the meaning set forth in
Section 6.2 hereof.
     1.51 “Term” shall have the meaning set forth in Section 12.1 hereof.
     1.52 “Third Generation SARMS Disclosure” shall have the meaning set forth
in the Recitals.
     1.53 “Third Party” or “Third Parties” shall mean any person, party or
entity other than GTx, its Affiliates, UTRF, or UT.
     1.54 “UT” shall mean The University of Tennessee.
     1.55 “UT Contributor” and “UT Contributors” shall mean one or more of James
T. Dalton, Yali He, Dong-Jin Hwang, Leonid Kirkovsky, Craig Marhefka, Duane
Miller, Michael Mohler, Arnab Mukherjee, Igor Rakov, Huiping Xu, Donghua Yin and
any other UT employee who, while under the supervision of Duane Miller or James
T. Dalton, contributed, either before or after the Effective Date, to the
development of the Licensed Subject Matter.
     1.56 “Valid Claim” shall mean (a) a claim of an issued patent which has not
expired and which has not been held revoked, invalid or unenforceable by
decision of a court or other governmental agency of competent jurisdiction,
unappealable or unappealed with the time allowed for appeal having expired, and
which has not been admitted to be invalid through reissue or disclaimer or
otherwise; or (b) any claim of a pending patent application, which (i) was filed
in good faith; and (ii) has not been pending for more than eight (8) years.
     [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

8



--------------------------------------------------------------------------------



 



SECTION 2
Grant
     2.1 During the Term hereof, and subject to the terms and conditions of this
Agreement, UTRF hereby grants to GTx for the purpose of developing, making,
having made, using, marketing, selling, having sold, importing, distributing,
and offering for sale the Licensed Product:

  A.   an exclusive, worldwide right and license, with the right to grant
Sublicenses, to practice under the Licensed Patents that are owned solely or in
part by UTRF, excluding Licensed Patents to which a license is granted in
Section 2.1B.; and     B.   subject to the provisions of OSU IIA#1 and OSU
IIA#2, as applicable, an exclusive, worldwide right and license, with the right
to grant Sublicenses, to practice under the Licensed Patents and the IP RIGHTS
that are owned jointly by UTRF and OSU or owned solely by OSU and that cover an
EXISTING INVENTION, an IMPROVEMENT INVENTION or a NEW INVENTION, provided that
OSU’s interest is licensed to UTRF with the right to grant sublicenses pursuant
to the provisions of OSU IIA#1 or OSU IIA#2, as the case may be; and     C.  
subject to the provisions of OSU IIA#1 and OSU IIA#2, as applicable, an
exclusive, worldwide right and license, with the right to grant Sublicenses, of
the non-exclusive rights received by UTRF from OSU under OSU IIA#1 and OSU IIA#2
to utilize the Licensed Technology described in Section 1.25A.; and     D.  
subject to the provisions of OSU IIA#1 and OSU IIA#2, as applicable, an
exclusive, worldwide, right and license, with the right to grant sublicenses, to
utilize the Licensed Technology described in Section 1.25B.

Subject to the other provisions of this Agreement, the Parties hereby agree that
the term “exclusive” means that to the extent of UTRF’s rights in the Licensed
Subject Matter and subject to Federal Policy and the provisions of OSU IIA#1 and
OSU IIA#2, UTRF shall not grant any other license under Licensed Subject Matter
to any Third Party or take any action inconsistent with the rights granted to
GTx under this Agreement. The Parties further acknowledge and agree that to the
extent UTRF owns any Licensed Subject Matter “in part”, the license herein
granted to GTx will not give GTx or its Sublicensees the right to exclude UTRF’s
co-owner(s) from exercising any rights attendant to such co-ownership, whether
such rights arise by law or contract, provided that UTRF agrees that it will not
negotiate or enter into a license agreement or sublicense agreement, or
otherwise grant any option or licenses or other rights with respect to such
Licensed Subject Matter (whether in whole or in part), except as required by
Federal Policy. For avoidance of doubt, the exercise by GTx of its right to
grant Sublicenses will not serve to restrict GTx’s exercising of its right, as
granted above, to practice under the Licensed Patents and/or to utilize the
Licensed Technology.
     2.2 GTx agrees that UT and those persons who, as of the date of signature
hereto on behalf of UTRF, are named UT Contributors shall have the royalty-free
non-exclusive right to practice under the Licensed Patents and to utilize the
Licensed Technology for non-commercial educational, research, and academic
purposes only. GTx acknowledges and agrees that OSU retains the non-exclusive
right to use EXISTING INVENTIONS and IMPROVEMENT INVENTIONS and associated IP
RIGHTS under OSU IIA#1, as well as NEW INVENTIONS and associated IP RIGHTS under
OSU IIA#2, to the extent of any of its respective rights therein, solely for
non-commercial educational, research (including non-commercial clinical
research), and academic purposes, but that OSU has contractually acknowledged
that it has no rights for clinical research using a UTRF or GTx proprietary
BRIDGED SARMS compound or to refer to any GTx regulatory filing without prior
written approval from UTRF or GTx. UTRF agrees that during the Term hereof, it
will not, without obtaining GTx’s prior written consent, enter
     [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

9



--------------------------------------------------------------------------------



 



into a modification of OSU IIA#1 or OSU IIA#2 that (i) grants any additional
ownership rights to OSU in an EXISTING INVENTION, IMPROVEMENT INVENTION, or NEW
INVENTION; or (ii) places any additional obligations on GTx.
     2.3 To the extent that any research pertaining to inventions included in
Licensed Technology and/or claimed in Licensed Patents has been or is in the
future funded in whole or in part by the United States government, the United
States government retains certain rights and requires certain obligations
concerning such inventions as set forth in 35 U.S.C. §§200-212 and all
regulations promulgated thereunder, as amended, and any successor statutes and
regulations and applicable policies of such United States government sponsors,
including, without limitation, to the extent applicable, the utilization and
capability requirements found in the National Institutes of Health (NIH) Grants
Policy Statement; “Developing Sponsored Research Agreements: Considerations for
Recipients of NIH Research Grants and Contracts”, Federal Register, Vol. 59,
No. 215, Tuesday, November 8, 1994, pp. 55675-55679 (collectively, “Federal
Policy”). GTx acknowledges that all rights herein granted to GTx may be subject
to any such rights held by the United States government and further subject to
any restrictions or obligations that may be imposed by the United States
government pursuant to such rights. GTx shall materially comply with all aspects
of Federal Policy applicable to a licensee pertaining to Licensed Technology
and/or Licensed Patents and shall include and require its Sublicensees to
include a provision in each Sublicense agreement, at any tier, that requires the
Sublicensee to materially comply with all applicable aspects of Federal Policy.
In the event UTRF or GTx shall receive notice of any action or notification by
the United States government with respect to any rights and/or obligations under
Federal Policy pertaining to any rights licensed hereunder to GTx, the Party
receiving such notice shall provide prompt written notice thereof to the other
Party.
     2.4 Intentionally omitted.
     2.5 GTx shall have the right to enter into Sublicenses and to permit
further sublicensing by Sublicensees through multiple tiers with respect to the
Licensed Subject Matter, subject to notifying UTRF of the identity and address
of each Sublicensee within thirty (30) days after execution of such agreement by
the parties thereto. No GTx Affiliate or Third Party shall have the right to
practice under the Licensed Patents or utilize the Licensed Technology to make,
have made, use, market, sell, have sold, import, distribute, or offer for sale
any Licensed Product in the absence of a written Sublicense agreement. Any grant
of rights by GTx or a Sublicensee to practice under the Licensed Patents or to
utilize the Licensed Technology to make, have made, use, market, sell, have
sold, import, distribute, or offer for sale any Licensed Product shall
constitute a Sublicense. All Sublicenses shall be subject to this Agreement in
all respects and shall include provisions that such Sublicensee is being granted
a license under the Licensed Subject Matter as defined herein and subject to the
terms hereof.
     2.6 GTx shall be responsible for its Affiliates and Sublicensees and shall
not grant any rights that are inconsistent with the rights granted to and
obligations of GTx hereunder. Each Sublicense agreement shall include a
requirement that the Sublicensee use its commercially reasonable efforts to
bring the subject matter of the Sublicense into commercial use. In addition,
each Sublicense agreement shall include an acknowledgement that the ownership of
the Licensed Patents are and shall remain in the name of UTRF and/or OSU, as set
forth in OSU IIA#1 or OSU IIA#2, as the case may be, with the exception of
Licensed Patents that are properly assigned to GTx, and, except as set forth in
Section 6.2 hereof, an obligation on the part of the Sublicensee to assign,
transfer and convey ownership of Licensed Patents to UTRF and/or, as UTRF may
direct, to OSU, OSURF, or GTx. Upon termination of this Agreement, each
Sublicensee’s rights under any Sublicense agreement shall also terminate,
provided that if UTRF terminates this Agreement for default by GTx, a
Sublicensee’s rights under a Sublicense agreement shall terminate only if UTRF
has given such Sublicensee notice of default at least thirty (30) days prior to
the effective date of termination and the Sublicensee shall have failed to cure
such default, as provided in Section 12.3. UTRF shall have discharged its
obligation to give notice of such default to a Sublicensee by sending (through
any means contemplated under Section 15) a copy of GTx’s notice of default to
the Sublicensee’s most recent street address of which UTRF has received written
notice from GTx or the Sublicensee. No Sublicense shall relieve GTx of any of
its
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



obligations under this Agreement, except that a Sublicensee shall have the right
to cure a default of GTx as set out in Section 12.3. GTx shall forward to UTRF a
complete copy of each Sublicense agreement (including, without limitation, all
amendments and addenda) granted hereunder within thirty (30) days after
execution of such agreement by the parties thereto, provided that each such
Sublicense agreement (and any amendments and addenda related thereto) shall be
deemed GTx’s Confidential Information and UTRF shall receive such information
and documents in confidence and shall not publicly disclose, discuss or release
such information or document to Third Parties (other than such information as
may be reasonably necessary to be disclosed to UT Contributors and those persons
within UT who have a need to know such information, provided that only such
information concerning the Sublicense that is necessary to explain any payments
to be made to a UT Contributor will be shared with the UT Contributors) without
the prior written approval of GTx except for the purposes of enforcement of
UTRF’s rights, defense of any claim against UTRF, UT, UT Contributors, OSU,
OSURF, or OSU Contributors, compliance with Federal Policy, compliance with OSU
IIA#1 or OSU IIA#2, or compliance with applicable law, regulation, or court
order. GTx shall be responsible for payment of royalties from Sublicensees’ Net
Sales provided, however, that GTx may arrange for such payments to be made to
UTRF by a Sublicensee, with the understanding that the amount paid to UTRF shall
not be decreased thereby and that UTRF’s acceptance of such payments from a
Sublicensee does not relieve GTx of the ultimate responsibility for any other or
future payment required hereunder. Each such Sublicense agreement shall include
an audit right by UTRF of the same scope as provided in Section 5.1 herein with
respect to UTRF’s audit of GTx’s books of account.
     2.7 Any act or omission of an Affiliate or Sublicensee, which would
constitute a breach of this Agreement if performed by GTx, shall be deemed to be
a breach by GTx of this Agreement, subject however to the same cure provisions
in favor of GTx, an Affiliate, or Sublicensee as are otherwise provided herein
for breach by GTx.
     2.8 During the Term hereof, UTRF shall promptly notify GTx in writing
(i) upon becoming aware of any SARM invention owned solely or in part by UTRF
which is not (a) based on or developed from Proprietary SARM Know-How or
(b) developed at UT from grants or research payments made to UT by GTx; or
(ii) upon acquiring from OSU a license pursuant to OSU IIA#2, with the right to
sublicense, to a NON-TGS NEW INVENTION (each invention described in subsection
(i) and subsection (ii) herein being an “Independent SARM Invention”). Subject
to the rights of Third Parties (in the event UTRF co-owns such Independent SARM
Invention with a Third Party), GTx will have an exclusive option to acquire, to
the extent possible, a worldwide, exclusive (as defined in Section 2.1),
royalty-bearing license to such Independent SARM Invention (“Option”), provided
that the grant of such Option does not violate Federal Policy and further
subject to the following:

  A.   The Option shall commence upon UTRF’s written notice to GTx of the
existence of such Independent SARM Invention and shall terminate upon the
earlier of (i) the expiration of six (6) calendar months from the date of such
notice; or (ii) the giving of written notice to UTRF by GTx that it does not
intend to exercise the Option; or (iii) the termination of this Agreement
(“Option Period”)     B.   GTx may exercise the Option during the Option Period
by giving written notice of same to UTRF, provided that GTx is not then in
default or breach of any of its obligations under this Agreement.     C.   Upon
proper exercise of the Option by GTx, UTRF and GTx shall negotiate in good faith
in an effort to reach agreement on the economic terms of a license to GTx of the
Independent SARM Invention that is the subject of such Option, it being the
intent that upon agreement of the Parties as to such economic terms, they will
be expeditiously incorporated into a new license agreement with non-economic
terms that are substantially similar to those contained herein, to the extent
applicable.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



  D.   In the event GTx does not exercise the Option for a particular
Independent SARM Invention within the Option Period or the Parties do not
execute a license agreement within six (6) months after exercise of the Option
for a particular Independent SARM Invention by GTx, which time period may be
extended by written agreement of the Parties (the “Negotiation Period”), UTRF
shall have no further obligation to GTx under this Agreement with regard to such
Independent SARM Invention. In the absence of a license agreement granting GTx
rights to such Independent SARM Invention, GTx agrees that it will not use such
Independent SARM Invention for any commercial or non-commercial purpose.     E.
  During the Option Period and the Negotiation Period, if any, UTRF will confer
with GTx concerning proper protection of such Independent SARM Invention, but
UTRF will have sole authority regarding decisions concerning such protection,
including patent activities, provided that if GTx exercises the Option, UTRF
shall coordinate all decisions regarding patent protection with GTx and shall
take no actions with regard to intellectual property protection for such
Independent SARM Invention that are contrary to GTx’s advice unless UTRF
reasonably believes rights may be lost unless it acts to protect those rights.
From and after the commencement of the Option Period, whether or not GTx
exercises the Option and whether or not the Parties subsequently execute a
license agreement for GTx to secure rights to the Independent SARM Invention
prior to the end of the Negotiation Period, GTx shall, within thirty (30) days
after receipt of each invoice, reimburse UTRF for all reasonable and documented
out-of-pocket expenses incurred by UTRF during the Option Period and the
Negotiation Period, if any, for filing, prosecution, and maintenance of United
States and foreign patent applications, issued patents, and other forms of
intellectual property protection for such Independent SARM Invention, which
intellectual property rights shall be assigned solely to UTRF or jointly to UTRF
and its co-owner(s), if any, provided that UTRF shall have consulted with GTx
regarding such proposed patent protection and UTRF shall have undertaken to make
those filings that are reasonably necessary to protect and preserve its rights
in the Independent SARM Invention to reasonably minimize the expenses GTx may be
required to reimburse in accordance with this Section 2.8E until the Option
Period and Negotiation Period shall have expired. If GTx shall fail to enter
into a license agreement with UTRF for such Independent SARM Invention, it shall
be entitled to receive a dollar for dollar reduction against Running Royalties
and/or Sublicense Revenue (in the same manner as the reduction is to be applied
in Section 4.1D) for the total amount of costs it shall have reimbursed to UTRF
for the expenses incurred by UTRF under this Section 2.8E.

SECTION 3
Diligence
     3.1 GTx shall use its commercially reasonable efforts to develop and
commercialize Licensed Products through a commercially reasonable program for
exploitation of the Licensed Patents and the Licensed Technology.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



SECTION 4
Payments and Royalties
     4.1 For the rights, privileges and license granted hereunder, GTx shall pay
to UTRF, in addition to the Consideration Fee, the following fees and royalties
in the manner hereinafter provided until this Agreement expires or is
terminated.

  A.   License Maintenance Fee. GTx shall pay UTRF a license maintenance fee in
the amount of [ * ] on [ * ] and on [ * ] thereafter during the Term of this
Agreement (“License Maintenance Fee”). The License Maintenance Fee actually paid
for a particular License Year shall reduce, dollar for dollar, the Running
Royalty (defined below) payable in the same License Year. License Maintenance
Fees paid in excess of the Running Royalty payable in the same License Year
shall not be creditable to the Running Royalty for future years. The Parties
acknowledge and agree that there are no License Maintenance Fees due and owing
to UTRF by GTx under the Prior License Agreements.     B.   Running Royalty. For
the purposes of this Section 4.1(B), royalties on Net Sales of all Patented
Products and Generic Products incorporated in Combination Products shall be
subject to the calculation of Net Sales with respect to Combination Products, as
applicable, as set forth in Section 1.29.

  (1)   GTx shall pay UTRF [ * ] of Net Sales of all Patented Products; and    
(2)   GTx shall pay UTRF a percentage of Net Sales attributable to the use, sale
or distribution of Generic Products, which percentage shall be determined on a
Generic Product-by-Generic Product, country-by-country, and calendar
quarter-by-calendar quarter basis. In each country the percentage shall be
calculated as the [ * ] during the applicable calendar quarter divided by the [
* ] during the same calendar quarter [ * ] (provided that in no event shall the
resulting percentage [ * ]). Furthermore, until such time as this Agreement
shall expire in accordance with Section 12.1, should there be no sales in the
Major Markets by GTx or Sublicensees of the same Licensed Product covered by a
Valid Claim of Licensed Patents during the same calendar quarter, the percentage
shall be [ * ];

(the royalty under 4.1B.(1) and 4.1B.(2) being the “Running Royalty”).
Notwithstanding the foregoing, in the event that, for a particular Licensed
Product in a given License Year under a specific Sublicense agreement, the
running royalty (as a percentage of Net Sales) owed to GTx (including the
Running Royalty owed to UTRF, if to be paid by the Sublicensee) is less than [ *
] of Sublicensee’s Net Sales after deduction of running royalties (calculated as
a percentage of Net Sales) owed and actually paid by or on behalf of GTx to one
or more Third Parties as consideration for the grant by such Third Party(ies) of
a license to technology incorporated in such Licensed Product, the Running
Royalty owed to UTRF shall be [ * ] of the amount owed to GTx (including the
Running Royalty owed to UTRF, if to be paid by the Sublicensee) for that License
Year. By way of example only, in the event that during a particular License Year
GTx is entitled to receive a running royalty equal to [ * ] of its Sublicensee’s
Net Sales of a particular Licensed Product in the EU and is in turn required to
pay, and does actually pay, [ * ] of Sublicensee’s Net Sales of that Licensed
Product in the EU to a Third Party, then UTRF’s Running Royalty would be [ * ]
of Sublicensee’s Net Sales of that Licensed Product in the EU.

  C.   Sublicense Royalty. GTx shall pay UTRF [ * ] of Sublicense Revenue
(“Sublicense Royalty”)

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



  D.   Reduction. GTX shall be entitled to reduce dollar-for-dollar the Running
Royalties and/or the Sublicense Royalties (such reduction to be applied at GTx’s
sole discretion) which are otherwise payable to UTRF by a total of [ * ] to
reimburse GTx for certain shared legal expenses previously borne by GTx in
connection with the negotiation of OSU IIA#1.

     4.2 In the event that any taxes are required by law or regulation to be
levied in any foreign country by a foreign taxing authority on any Running
Royalty or Sublicense Royalty payable in UTRF’s name under this Agreement and
GTx determines in good faith that it or its Sublicensee must withhold such
taxes:

  A.   GTx or its Sublicensee shall have the right to withhold and pay such
taxes withheld on the Running Royalty and/or Sublicense Royalty to the local tax
authorities in UTRF’s name;     B.   GTx or its Sublicensee shall pay the net
amount of Running Royalty and/or Sublicense Royalty due after reduction by the
amount of such taxes that are actually withheld and paid;     C.   GTx or its
Sublicensee shall provide UTRF with appropriate documentation and receipts
supporting such withholding; and     D.   GTx or its Sublicensee shall inform
UTRF in writing within thirty (30) days of being notified that taxes will be or
have been required by a taxing authority to be withheld on the Running Royalty
and/or Sublicense Royalty.

     4.3 In the event that a Running Royalty is payable to UTRF on the same Net
Sales revenue or a Sublicense Royalty is payable to UTRF on the same Sublicense
Revenue under this Section 4 and under one or more other UTRF/GTx license
agreements, GTx shall only be required to pay UTRF such royalty under one such
license agreement, subject to the provisions of Section 5.2 and provided that if
the amount due varies from one such license agreement to another, GTx shall pay
the highest amount.
     4.4 Within [ * ] following the close of each calendar quarter in which Net
Sales revenue is received by GTx or a Sublicensee, or Sublicense Revenue is
received by GTx, payment of all amounts due to UTRF, including but not limited
to Running Royalty and Sublicense Royalty, shall be made to UTRF or its designee
in United States dollars in Knoxville, Tennessee, or at such other place as UTRF
may reasonably designate consistent with the laws and regulations controlling in
any foreign country, provided that the [ * ] period may be extended for up to [
* ] after the close of each calendar quarter if a Sublicensee under a Sublicense
requires more time than [ * ] to make its sales and royalty calculation and its
royalty payment available to GTx. In the event GTx arranges for any payment
under this Section 4.4 to be made to UTRF by a Sublicensee pursuant to
Section 2.6, if such payment is not received by UTRF within the [ * ] period set
forth herein (or within up to [ * ] extension period as stated above), GTx shall
be deemed to be in breach of this Agreement, subject to the same cure provisions
in favor of GTx as set forth in Section 12. If any currency conversion shall be
required in connection with the payment of royalties hereunder, such conversion
shall be made by using the exchange rate procedure listed in a Sublicense, if
applicable, or in the absence of an applicable Sublicense provision addressing
this issue, using the exchange rate listed in the Wall Street Journal for major
New York banks on the last business day of the calendar quarter during which the
royalty-bearing revenue was received by GTx or its Sublicensees, as the case may
be.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



SECTION 5
Reports and Records
     5.1 No more often than once each License Year, UTRF or its accounting
agents shall have the right to inspect the books of account of GTx. GTx shall
keep full, true and accurate books of account containing all particulars that
may be necessary for the purpose of showing the amounts payable to UTRF
hereunder. Said books of account shall be kept at GTx’s principal place of
business or the principal place of business of the appropriate division of GTx
to which this Agreement relates. Said books and the supporting data shall be
open at all reasonable times for [ * ] following the end of the License Year to
which they pertain, to the inspection of UTRF or its accounting agents for the
purpose of verifying GTx’s royalty statements. If any examination reveals a
shortage in amounts paid to UTRF, GTx shall promptly reimburse UTRF for the
shortage, together with interest thereon as provided in Section 5.4, and if the
shortage is equal to or greater than [ * ] of the total amount due in the period
under audit, GTx shall reimburse UTRF for the cost of the examination as well.
If the examination reveals an overpayment to UTRF, GTx may deduct the amount of
such overpayment from future amounts owed to UTRF hereunder.
     5.2 GTx shall deliver to UTRF true and accurate reports to confirm a
royalty accounting hereunder within [ * ] after the close of each calendar
quarter (provided that the [ * ] period may be extended for up to [ * ] after
the close of each calendar quarter if a Sublicensee under a Sublicense requires
more time than [ * ] to make such information and its royalty payment available
to GTx) and a summary of GTx’s activities during such quarter to develop and
commercialize Licensed Products. These reports shall be deemed GTx’s
Confidential Information and shall include at least the following, on a Licensed
Product-by-Licensed Product, country-by-country, and Sublicensee-by-Sublicensee
basis:

  A.   The number/amount of Licensed Product used, sold, or imported by and/or
for GTx and Sublicensees and other information that is reasonably necessary to
allow UTRF to properly calculate royalties due to OSU under OSU IIA#1 and, if
applicable, OSU IIA#2 (e.g., the number/amount of BRIDGED SARMS or other SARMS
sold);     B.   The total amounts invoiced and received by GTx and Sublicensees
for Licensed Products used or sold by GTx and/or Sublicensees including (i) an
accounting of Net Sales for Running Royalty payments due to UTRF under
Section 4.1B. above, with separate calculations for Patented Products, Generic
Products, and Combination Products reflecting the type and amount of all
deductions from Gross Receipts; and (ii) an accounting of Sublicense Revenue for
Sublicense Royalty payments due to UTRF under Section 4.1C above reflecting the
type and amount of all amounts deducted or excluded from Sublicense Revenue;    
C.   The Running Royalty and Sublicense Royalty due, showing the application of
any reduction pursuant to Section 4.1D and Section 2.8E., if applicable;     D.
  For all royalties due to UTRF pursuant to Section 4.1, the report shall
include (i) the manner in which such royalties were calculated and the amount
allocable to each Licensed Product; and (ii) if any such royalties are payable
to UTRF under this Agreement and under one or more other UTRF/GTx license
agreements, GTx shall set out in its report the amount of such royalties covered
by multiple license agreements and identify all such license agreements to which
such royalties apply, notwithstanding that GTx is required to pay such royalties
under only one such license agreement;     E.   The names and addresses of all
Sublicensees for or on whose account royalty payments are being made in
accordance with the terms hereof; and

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15



--------------------------------------------------------------------------------



 



  F.   Upon request by UTRF, any other information that may be necessary for the
purpose of showing the amounts payable to UTRF hereunder, amounts payable to OSU
pursuant to IIA#1 and/or IIA#2 and/or compliance by GTx with the diligence
provisions of Section 3.

     5.3 With each such report submitted, GTx shall pay to UTRF the royalties
due and payable under this Agreement. If no royalties shall be due, GTx shall so
report. UTRF is hereby authorized to provide to OSU or OSURF a copy of any
written reports provided to UTRF by GTx, subject to the confidentiality
provisions of OSU IIA#1, and if applicable, OSU IIA#2.
     5.4 Any amount owed by GTx under this Agreement that is not received by
UTRF on or before the date due shall bear interest at a per annum rate [ * ]
above the prime rate quoted in the Wall Street Journal for major New York banks
on the date due, or if not quoted on the date due, the rate quoted on the first
business day after the date due. GTx shall also pay all reasonable collection
costs at any time incurred by UTRF in obtaining payment of amounts past due,
including reasonable attorneys fees. If the transfer or the conversion into
United States Dollar equivalents in any such instance is not lawful or possible,
the payment of such part of the royalties as is necessary shall be made by the
deposit thereof, in the currency of the country where the sales were made on
which the royalty was based, to the credit and account of UTRF or its nominee in
any commercial bank or trust company of its choice located in that country,
prompt notice of which shall be given by GTx to UTRF.
SECTION 6
Patent Prosecution
     6.1 During the Term and subject to the terms hereof and the applicable
provisions of OSU IIA#1 and OSU IIA#2, GTx shall have (a) complete control of
the prosecution of the Licensed Patents listed on Appendix A and will be
responsible for maintaining any patents issuing therefrom and (b) the exclusive
right and responsibility to prepare, file, prosecute and maintain all patent
applications and patents claiming (i) EXISTING INVENTIONS and IMPROVEMENT
INVENTIONS that are solely or partly owned by UTRF or licensed to UTRF under OSU
IIA#1 with the right to sublicense; (ii) NEW INVENTIONS that are licensed to
UTRF under OSU IIA#2 with the right to sublicense; (iii) inventions solely owned
by UTRF that are described in the Initial SARMS Disclosures; (iv) invention(s)
disclosed in the Third Generation SARMS Disclosure that are owned in whole or in
part by UTRF and are not covered by Section 6.1(ii); and (v) Licensed Technology
defined in Section 1.25B., and such patent applications and patents shall be
added to Appendix A. GTx shall use patent counsel of its own choice, at its own
expense. GTx agrees to pay all costs incident to the United States and foreign
applications, patents and like protection relating to the Licensed Subject
Matter, including all costs incurred for filing, prosecution, issuance and
maintenance fees as well as any costs incurred in filing continuations,
continuations-in-part, divisionals or related applications and any
re-examination, reissue, opposition, or interference proceedings. Subject to the
provisions of Section 6.4, GTx shall file and maintain patent applications
claiming Licensed Technology defined in Section 1.25B. in such countries as GTx
in its sole discretion shall select. Except for Licensed Patents listed on
Appendix A that are assigned to GTx or Sublicensee Patent Rights as described in
Section 6.2, UTRF shall have the sole and exclusive right, title and ownership
in and to all Licensed Patents, including Licensed Patents claiming Licensed
Technology defined in Section 1.25B., which now exist or may exist in the
future, including all United States and foreign patent applications filed and
patents issued pursuant to this Section 6, except Licensed Patents claiming
invention(s) made in whole or in part by one or more OSU Contributors or other
Third Parties as determined in accordance with applicable patent laws, ownership
of which shall be subject to the provisions of Section 6.2.
     6.2 GTx and its Sublicensees shall assign, transfer and convey to UTRF all
right, title and interest in and to all Licensed Patents, except (i) those
claiming invention(s) made in whole or in part by one or more OSU Contributors
or Third Parties, which Licensed Patents are to be assigned, in whole or in
part, as the case may be, to OSU, OSURF, or in accordance with the instructions
of such Third Party(ies); and (ii) those listed on Appendix A that, as of the
Effective Date, have been assigned to GTx. GTx shall be responsible for
recording an assignment, as
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16



--------------------------------------------------------------------------------



 



appropriate, to UTRF and/or OSU and/or OSURF and/or to such individual(s) or
entity(ies) as such Third Party(ies) may direct, of patent applications filed
pursuant to this Section 6 with the United States Patent and Trademark Office
and with each foreign Patent Office in which such applications are filed.
Notwithstanding the foregoing, GTx may permit its Sublicensees to retain
ownership of patent applications or patents claiming invention(s) made by
employee(s) or agent(s) of such Sublicensee which result from the Licensed
Subject Matter (“Sublicensee Patent Rights”), provided that the pertinent
Sublicense agreement shall include provision(s) granting to UTRF, UT, OSU, and
OSURF a perpetual worldwide non-exclusive royalty-free right to practice, for
non-commercial educational, research and academic purposes only (such right to
exclude the practice of Licensed Patents for any fee-for-services arrangement or
for sponsored research on behalf of any commercial entity), under Sublicensee
Patent Rights claiming inventions necessary or reasonably useful in the practice
of the Licensed Patents.
     6.3 GTx agrees to provide UTRF with reasonable (which the Parties agree
generally means not less than two weeks) advance notice prior to filing of new
patent applications containing new subject matter, including, without
limitation, continuation-in-part applications, within Licensed Patents. Copies
of applications that are divisional or continuation applications of Licensed
Patents shall be furnished to UTRF and OSU or OSURF within thirty (30) days of
their being initially filed with an appropriate patent office. GTx shall keep
UTRF and OSU or OSURF informed, at GTx’s expense, of filing, prosecution,
maintenance, and abandonment of applications and issued patents within Licensed
Patents pursuant to this Section 6, including submitting to UTRF and OSU or
OSURF copies of all patent applications in accordance with the previous
sentence, and submitting to UTRF and OSU or OSURF copies of material, official
actions and responses thereto, and other material written communications it or
its patent counsel receives from or files with the U.S. Patent and Trademark
Office and the equivalent foreign offices within forty-five (45) days of filing
or receipt, as the case may be. Notwithstanding the foregoing, GTx shall submit
information and copies of documents to OSU or OSURF only with regard to EXISTING
INVENTIONS, IMPROVEMENT INVENTIONS, and NEW INVENTIONS. GTx shall consult with
UTRF prior to the abandonment of applications or issued patents with the
Licensed Patents.
     6.4 UTRF agrees to reasonably cooperate with GTx, at GTx’s request and
expense, to whatever extent is reasonably necessary but not inconsistent with
OSU IIA#1 or OSU IIA#2, when applicable, to procure patent protection for
Licensed Technology, including execution of all appropriate documents to provide
GTx the full benefit of the licenses granted herein.
     6.5 In the event that GTx decides not to continue prosecution of any United
States or foreign patent application within Licensed Patents to issuance or not
to maintain any United States or foreign patent within Licensed Patents in a
particular jurisdiction, GTx shall timely notify UTRF in writing in order that
UTRF may continue said prosecution or maintenance of such patent applications or
patents at its option and at its own expense in such jurisdiction. GTx’s right
under this Agreement to practice the invention(s) under such patents and patent
applications shall immediately terminate in such jurisdiction upon UTRF’s
assuming said costs provided that the application for which GTx decides not to
continue prosecution, or the patent which GTx decides not to maintain, is before
the patent office of a country that is a Major Market. Subject to the provisions
of Section 6.6 below, GTx shall not be considered in default and this Agreement
shall not terminate as to any particular jurisdiction merely due to the fact
that GTx decides not to continue prosecution of a patent application to
issuance, or not to maintain any patent in any country that is not a Major
Market. If GTx fails to notify UTRF in sufficient time for UTRF to reasonably
continue prosecution, or the maintenance of, a patent or patent application in a
Major Market, GTx shall be considered in default of this Agreement.
     6.6 If (a) GTx and UTRF decide not to file a patent application claiming an
EXISTING INVENTION or an IMPROVEMENT INVENTION or a NEW INVENTION, which is
licensed to GTx hereunder, or (b) if GTx allows a pending patent application in
Licensed Patents claiming an EXISTING INVENTION or an IMPROVEMENT INVENTION or a
NEW INVENTION licensed to GTx hereunder to go abandoned without filing a
continuation, division, re-issue or other application having the same priority
and without issuance of a patent
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17



--------------------------------------------------------------------------------



 



having the same priority and UTRF does not assume said costs pursuant to
Section 6.5, or (c) GTx decides not to maintain a previously-filed patent
application or issued patent claiming an EXISTING INVENTION or IMPROVEMENT
INVENTION or a NEW INVENTION licensed to GTx hereunder and UTRF does not assume
said costs pursuant to Section 6.5, in each such case in the United States,
England, France, Germany, Italy, Spain, Canada, Australia, China, India, Russia,
Switzerland, and Japan (collectively, the “Major Countries”), OSU or OSURF may
elect to file, prosecute, and/or maintain, as the case may be, such application
or patent in any Major Country in which GTx did not file, prosecute, or maintain
(collectively, the “Exception Countries”), at its sole expense. In that event,
GTx agrees that OSU or OSURF will be free to exploit and to assign or license
its interest in such patent application and/or patent to Third Parties in the
Exception Countries, provided that any such assignment or license will be
limited to domestic manufacture and sale in the Exception Countries, with no
right to export or sell products or otherwise to compete with GTx or
Sublicensees in the rest of the world. In the event GTx believes that any
exploitation, assignment or license of OSU’s or OSURF’s interests in the
Exception Countries competes with or interferes with GTx’s exclusive
commercialization and exploitation of Licensed Technology licensed hereunder in
any Major Country other than the Exception Countries, GTx agrees to so notify
OSU or OSURF. GTx acknowledges that OSU or OSURF has contractually committed to
take all reasonable measures to preclude such competition or interference,
including without limitation terminating any license in the Exception Countries
and taking enforcement action.
     6.7 GTx agrees to forward in a timely manner all correspondence in need of
signature by OSU Contributors to the Memphis office of UTRF (unless UTRF shall
otherwise direct) in a timely manner. UTRF agrees, in turn, to promptly forward
such correspondence to OSU or OSURF for signature, but UTRF shall have no
responsibility for costs or other damages that may be incurred because of delay
at OSU or OSURF in returning signed documents.
     6.8 UTRF agrees to use reasonable business efforts to promptly notify GTx
of any option to license an IMPROVEMENT INVENTION or NEW INVENTION upon such
option arising in favor of UTRF under either OSU IIA#1 or OSU IIA#2 and to take
such actions as are necessary and appropriate to exercise any such option upon
receiving notice from GTx that it wishes to file a Licensed Patent claiming such
IMPROVEMENT INVENTION or NEW INVENTION.
     6.9 GTx and all its Sublicensees shall mark all products covered by
Licensed Patents with patent numbers in accordance with the statutory
requirements in the country(ies) of manufacture, use, and sale.
     6.10 UTRF and GTx agree that one or more senior administrator representing
each of the Parties will meet at least on a semi-annual basis at a mutually
agreeable time and place so that GTx may provide UTRF with an oral update on the
current development, licensing, regulatory, and commercialization status of
Licensed Products and to discuss any issues raised by either UTRF or GTx arising
out of, under, or in connection with this Agreement. UTRF agrees to notify OSURF
no less than 14 days in advance of any such meeting, and that a representative
from OSURF shall have the right to attend if they agree to confidentiality terms
no less stringent than described in Section 18.
SECTION 7
Infringement
     7.1 GTx shall inform UTRF and UTRF shall inform GTx promptly in writing of
any alleged assertion and/or claim of infringement of the Licensed Patents by a
Third Party and of any available evidence thereof.
     7.2 GTx shall have the first, sole and exclusive right, but shall not be
obligated, to prosecute or defend at its own expense all infringements or
opposition, interference and ex parte proceedings of the Licensed Patents,
including prosecuting for any misappropriation of Licensed Technology or
Licensed Products. The Parties
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18



--------------------------------------------------------------------------------



 



acknowledge that as to Licensed Patents that UTRF owns “in part”, such right on
the part of GTx shall not preclude UTRF’s co-owner(s) from taking any action
they may have available to them in law or by contract. In furtherance of such
right granted to GTx, UTRF hereby agrees that GTx may include UTRF as a party
plaintiff in any such suit, without expense to UTRF. The total cost of any such
infringement action commenced or defended by GTx shall be borne by GTx. No
settlement, consent judgment, or other voluntary final disposition of such suits
may be entered into without the consent of UTRF, provided that such consent
shall not be unreasonably withheld and that UTRF shall not condition such
consent on an increase in payments to UTRF hereunder.
     7.3 If within six (6) months after having been notified of an alleged
infringement by a Third Party, GTx has not brought or is not diligently
prosecuting an infringement action, or if GTx has notified UTRF at any time
prior thereto of its intention not to bring suit against any alleged
infringement of the Patents, then, and in those events only, UTRF shall have the
right, but shall not be obligated, to prosecute at its own expense any
infringement of the Licensed Patents, and UTRF may, for such purposes, use the
name of GTx as party plaintiff. No settlement, consent judgment, or other
voluntary final disposition of the suit may be entered into without the consent
of GTx, which consent shall not unreasonably be withheld. After deduction of
outstanding expenses of UTRF, including attorney fees, and any expenses of GTx,
including attorney fees incurred prior to UTRF’s pursuit of such infringement,
the balance remaining from any such recovery shall be divided equally between
GTx and UTRF.
     7.4 If both UTRF and GTx elect not to enforce or continue to enforce the
right of the parties in Licensed Patents claiming an EXISTING INVENTION or
IMPROVEMENT INVENTION under OSU IIA#1, or a NEW INVENTION under OSU IIA#2, GTx
agrees that OSU or OSURF shall have the right to elect to prosecute the alleged
infringers provided that (i) OSU or OSURF shall pay all costs and expenses
arising out of such prosecution, and (ii) OSU or OSURF shall not have any right
to surrender OSU’s, OSURF’s, UTRF’s or GTx’s rights or to grant any infringer
any rights in the Licensed Patents without the prior written approval of UTRF
and GTx, such approval not to be unreasonably withheld.
     7.5 In the event that GTx undertakes the enforcement and/or defense of the
Licensed Patents by litigation, opposition, interference or ex parte proceedings
or an inter partes proceeding (including the defense of a declaratory judgment
action pursuant to Section 7.6) in the United States or a foreign country
against a Third Party, GTx may withhold up to [ * ] of the payments otherwise
thereafter due UTRF under Section 4 that are attributable to sales of Licensed
Products in the country where such litigation or inter partes proceeding takes
place and apply the same toward reimbursement of up to [ * ] of GTx’s expenses,
including reasonable attorneys’ fees, in connection therewith. GTx may not
withhold any portion of the payments due UTRF under Section 4 in the event that
GTx undertakes the enforcement and/or defense of the Licensed Patents by
litigation or an inter partes proceeding in the United States or a foreign
country against an Affiliate or Sublicensee. Any recovery of damages by GTx
resulting from each such suit or inter partes proceeding shall be applied first
in satisfaction of any unreimbursed expenses and legal fees of GTx relating to
such suit, and next toward reimbursement of any unreimbursed expenses and legal
fees of UTRF relating to such suit, and next toward reimbursement of UTRF for
any payments under Section 4 withheld and applied pursuant to this Section 7.5,
and the remaining balance, if any, shall be divided equally between GTx and UTRF
unless the damage award is identified by judgment of the court or in a
settlement in such suit as compensating GTx for loss of sales revenue for
Licensed Product on account of such Third Party’s unlicensed or illegal actions,
in which event (instead of dividing the remaining balance equally between the
Parties), GTx shall pay to UTRF an amount equal to the lesser of: (i) [ * ] the
remaining balance; or (ii) [ * ] of the equivalent of the lost Net Sales upon
which such judgment or settlement award is based, and GTx shall retain the rest.
For sake of clarity, any recovery attributable to loss or diminution of the
value of Licensed Patents shall be divided equally between UTRF and GTX. As to a
settlement of such claim or suit, the rebuttable presumption shall be that any
payment to be made to GTX under the settlement agreement is not attributable to
lost sales revenue and GTx shall have the burden of proof to reasonably
establish that the recovery of damages resulting from such settlement represents
compensation for loss of sales revenue (i.e., the equivalent of lost Net Sales
hereunder).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19



--------------------------------------------------------------------------------



 



     7.6 In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the Licensed Patents shall be brought against UTRF,
GTx at its option shall have the right, within thirty (30) days after
commencement of such action, to intervene and take over the sole defense of the
action against UTRF at its own expense, provided that GTx may not enter into a
settlement, consent judgment, or other voluntary final disposition of the matter
without the prior written approval of UTRF, which approval shall not be
unreasonably withheld. This section shall not apply to OSU’s and OSURF’s
interest in the Licensed Patents.
SECTION 8
Liability and Indemnification
     8.1 GTx shall at all times during the Term of this Agreement, indemnify,
defend and hold UTRF, UT, OSU, OSURF, and their respective trustees, directors,
officers, employees and Affiliates, harmless against all claims, proceedings,
demands and liabilities of any kind whatsoever, including legal expenses and
reasonable attorneys fees (collectively, “Claims”), arising out of the death of
or injury to any person or persons or out of any damage to property, to the
extent resulting from the production, manufacture, sale, use, lease, or
consumption of the Licensed Products, Licensed Technology, or associated
intellectual property rights, including Licensed Patents, or arising from any
obligation or act of GTx hereunder, except, as to UTRF and UT, for Claims
arising (i) out of the use or practice of Licensed Subject Matter by UT as
described in Section 2.2 or (ii) from the willful misconduct or
misrepresentation by UTRF, UT, or their respective trustees, directors,
officers, employees or Affiliates; or (iii) breach of this Agreement by UTRF;
and except, as to OSU and OSURF, for Claims arising (i) out of the use or
practice of Licensed Subject Matter by OSU as described in Section 2.2 or
(ii) from the willful misconduct or misrepresentation by OSURF, OSU, or their
respective trustees, directors, officers, employees or Affiliates. Infringement
of a Third Party patent by GTx, a GTx Affiliate, or a Sublicensee shall not be
deemed for purposes of this Agreement an improper action, omission, or negligent
act on the part of UTRF, UT, OSU, OSURF, or their respective trustees,
directors, officers, employees or Affiliates.
     8.2 GTx shall obtain and carry in full force and effect from the first
manufacture, use or sale of the Licensed Products or Licensed Technology to [ *
] such manufacturing, use or sales cease, commercial, general liability
insurance which shall protect GTx, UTRF, UT, OSU, OSURF, and their respective
trustees, directors, officers, employees and Affiliates with respect to events
covered by Section 8.1 above. Such insurance shall be written by a reputable
insurance company, reasonably acceptable to UTRF, shall list UTRF as an
additional named insured, shall be endorsed to include product liability
coverage and shall require thirty (30) days written notice to be given to UTRF
prior to any cancellation or material change thereof. The limits of such
insurance shall not be less than [ * ] per occurrence with an aggregate of [ * ]
for personal injury or death. Upon the request of UTRF, GTx shall provide UTRF
with Certificates of Insurance evidencing the same.
     8.3 GTx, UTRF, UT, OSURF, OSU, AND THEIR RESPECTIVE TRUSTEES, DIRECTORS,
OFFICERS, EMPLOYEES, AND AFFILIATES MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESSED OR IMPLIED, INCLUDING BUT NOT LIMITED
TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, IN ANY LICENSED
PRODUCT, LICENSED TECHNOLOGY OR LICENSED PATENT. SUBJECT TO THE PROVISIONS OF
SECTION 8.1 AND EXCEPT FOR A BREACH OF SECTION 18, IN NO EVENT SHALL GTx, UTRF,
UT, OSURF, OSU, OR THEIR RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES OR
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, ECONOMIC DAMAGE, INJURY TO PROPERTY OR LOST
PROFITS, REGARDLESS OF WHETHER GTx, UTRF, UT, OSURF, OR OSU, SHALL BE ADVISED,
SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF ANY
OF THE FOREGOING. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

20



--------------------------------------------------------------------------------



 



  A.   A REPRESENTATION MADE OR WARRANTY GIVEN BY UTRF, OSURF OR OSU THAT THE
PRACTICE BY GTX OF ANY LICENSE OR SUBLICENSE GRANTED HEREUNDER SHALL NOT
INFRINGE THE PATENTS OF ANY THIRD PARTY;     B.   A REPRESENTATION MADE OR
WARRANTY GIVEN BY UTRF, OSURF OR OSU THAT ANY PATENT APPLICATION INCLUDED IN THE
PATENTS WILL ULTIMATELY ISSUE AS A PATENT;     C.   A REPRESENTATION MADE OR
WARRANTY GIVEN THAT GTX SHALL HAVE THE RIGHT TO USE ANY PORTION OF THE LICENSED
PATENTS THAT IS CLAIMED IN A PATENT OF ANY THIRD PARTY;     D.   A REQUIREMENT
THAT UTRF, OSURF OR OSU SHALL BE RESPONSIBLE FOR THE EXPENSES OF FILING OR
PROSECUTING ANY PATENT APPLICATION OR MAINTAINING ANY LICENSED PATENTS IN FORCE
    E.   AN OBLIGATION ON THE PART OF UTRF, OSURF OR OSU TO BRING OR PROSECUTE
ACTIONS OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT OF THE LICENSED PATENTS
OR FOR UNAUTHORIZED USE OF THE PATENTS OR MISAPPROPRIATION OF THE LICENSED
TECHNOLOGY;     F.   AN OBLIGATION ON THE PART OF UTRF, OSURF OR OSU TO DEFEND
ANY ACTION OR SUIT BROUGHT BY ANY THIRD PARTY;     G.   A REPRESENTATION MADE OR
WARRANTY GIVEN BY UTRF, OSURF OR OSU AS TO THE SAFETY, RELIABILITY OR EFFICACY
OF: 1) THE LICENSED TECHNOLOGY OR THE INVENTIONS COVERED BY THE LICENSED
PATENTS; OR 2) ANY LICENSED PRODUCT; OR     H.   A REPRESENTATION MADE OR
WARRANTY GIVEN BY UTRF, OSURF OR OSU THAT ANY OF THE UT CONTRIBUTORS OR THE OSU
CONTRIBUTORS WILL AGREE TO PROVIDE TECHNICAL ASSISTANCE OR CONSULTATION TO GTX,
OR THAT SUCH TECHNICAL ASSISTANCE OR CONSULTATION, IF PROVIDED, WOULD BE
SUFFICIENT TO ENABLE GTX TO SUCCESSFULLY EXPLOIT THE LICENSED TECHNOLOGY OR THE
LICENSED PATENTS.

     8.4 UTRF represents and warrants that to the best of its actual knowledge
as of the Effective Date: (i) it has the full corporate power and authority to
enter into this Agreement, to carry out the provisions of this Agreement, and to
grant the rights granted to GTx herein; (ii) it has not previously granted and
shall not grant to any Third Party any rights which are inconsistent with the
rights granted to GTx herein; (iii) it is the owner of the entire right, title,
and interest in and to the Licensed Patents and Licensed Technology except for
such rights held by GTx, OSU, OSURF, UT, the United States government,
Sublicensees, and/or their respective designees and/or assignees, if any; and
(iv) it has fully complied with all requirements of 35 U.S.C. § 200 et seq. and
all implementing regulations necessary to perfect title to the rights and
license granted to GTx herein.
     8.5 UTRF acknowledges and understands that Dr. Mitchell S. Steiner is an
employee of UT and that as of the Effective Date, he is the Chief Executive
Officer of GTx.
     8.6 GTx represents that: (i) it has full corporate power and authority to
enter into this Agreement and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

21



--------------------------------------------------------------------------------



 



carry out all the provisions of this Agreement; (ii) it is authorized to execute
this Agreement on its behalf; (iii) the person executing this Agreement is duly
authorized to do so; and (iv) no consent, approval or authorization of any Third
Party is required. GTx further represents and warrants that it shall not deny,
contest (through declaratory judgment action or otherwise), or take any action
inconsistent with UTRF’s and/or OSU’s and/or OSURF’s ownership in or the
validity or enforceability of any of the Licensed Patents or IP RIGHTS
associated with or arising from the Licensed Subject Matter except those
Licensed Patents listed on Appendix A that are assigned to GTx.
SECTION 9
Export Controls
     9.1 GTx acknowledges that the export of goods and/or technical data from
the United States may require some form of export control license from the
United States Government. GTx agrees that neither it nor its Sublicensees will
disclose, export or re-export any materials or technical data received under
this Agreement to any countries for which the U.S. Government requires an export
license, unless GTx or its Sublicensees have obtained prior written
authorization from the U.S. Department of State, Directorate of Defense Trade
Controls, Department of Commerce, U.S. Bureau of Industry and Security or other
authority responsible for such matters. GTx agrees that it or its Sublicensees
are responsible for any fees or expenses associated with obtaining an export
license, if required, and acknowledges that failure to obtain such export
control license may result in criminal liability. UTRF neither represents that a
license shall not be required nor that, if required, it shall be issued.
SECTION 10
Non-Use of Names
     10.1 GTx shall not use the names or trademarks of UTRF, UT, OSURF, or OSU,
or any adaptation thereof, in any advertising, promotional or sales literature
without prior written consent obtained from UTRF, UT, OSURF, or OSU, as the case
may be, except that GTx may state that it has licensed the Licensed Patents and
Licensed Technology from UTRF.
     10.2 Neither UTRF nor UT shall use the names or trademarks of GTx, or any
adaptation thereof, in any advertising, promotional or sales literature without
prior written consent obtained from GTx, except that UTRF may state that it has
licensed the Licensed Patents and Licensed Technology to GTx.
SECTION 11
Dispute Resolution
     11.1 Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or to prevent irreparable
harm, any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, shall be resolved upon thirty (30) days written
notice of either party to the other by final and binding arbitration in
Knoxville, Tennessee under the Commercial Arbitration Rules of the American
Arbitration Association, or the Patent Arbitration Rules if applicable, then in
effect. The arbitrator(s) shall have no power to add to, subtract from or modify
any of the terms or conditions of this Agreement, nor to award punitive damages.
The prevailing party in any such arbitration shall, in addition to recovering
reasonable out-of-pocket costs of the arbitration, be entitled to an award of
reasonable attorneys fees incurred in connection with the arbitration, with any
action necessary to perfect the arbitration award as a judgment, and for any
collection action required to secure payment of any arbitration award. Any award
rendered in such arbitration may be entered and enforced by either party in
either the courts of the State of Tennessee or in the United States District
Court for the Eastern District of
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

22



--------------------------------------------------------------------------------



 



Tennessee, to whose jurisdiction for such purposes UTRF and GTx each hereby
irrevocably consents and submits, or in any other United States court having
jurisdiction.
     11.2 Notwithstanding the foregoing, nothing in this Section shall be
construed to waive any rights or timely performance of any obligations existing
under this Agreement.
SECTION 12
Term of Agreement and Termination
     12.1 This Consolidated, Amended, and Restated License Agreement shall take
effect for all purposes upon the date of execution by the Parties, and unless
earlier terminated in accordance with the provisions of this Section 12, shall
continue in full force and effect on a country-by-country basis for the longer
of (i) a period of twenty (20) years from the Effective Date, or (ii) in each
country in which a Valid Claim for any Licensed Patent shall continue to exist,
until the last Valid Claim for any Licensed Patent shall expire in the country,
at which time this Agreement shall expire as to such country (“Term”).
     12.2 After expiration of the Term in a country, GTx shall have a perpetual,
fully paid, royalty-free license to the Licensed Patents and Licensed Technology
in such country, such license being of no greater scope than that granted
hereunder. GTx shall continue to be obligated to pay (i) Running Royalties on
account of Licensed Product used, marketed, sold, manufactured or distributed in
or imported from any country for which the Term shall not have expired; and (ii)
Sublicense Royalties on Sublicense Revenue generated under any Sublicense that
includes a grant of rights in any Major Country for which the Term shall not
have expired; and (iii) the License Maintenance Fee as long as there is at least
one Major Country for which the Term shall not have expired. GTx shall continue
to enjoy the rights and license to the Licensed Subject Matter granted hereunder
in each country for which the Term shall not have expired.
     12.3 In the event of default or failure by GTx to perform any of the terms,
covenants or provisions of this Agreement (hereinafter, “default”), GTx shall
have thirty (30) days to cure such default after the giving of written notice of
such default by UTRF. In accordance with Section 2.6, no Sublicensee’s rights
under a Sublicense shall terminate on account of a default by GTx unless UTRF
shall have given written notice of such default to the Sublicensee and the
Sublicensee shall have failed to cure or have cured such default within thirty
(30) days of such notice. If such default is not cured by GTx, its Affiliates,
and/or its Sublicensees within the said thirty (30) day period, UTRF shall have
the right, at its option, to terminate this Agreement. The failure of UTRF to
exercise such right of termination for non-payment of royalties or otherwise
shall not be deemed to be a waiver of any right UTRF might have, nor shall such
failure preclude UTRF from exercising or enforcing said right upon any
subsequent failure by GTx.
     12.4 UTRF shall have the right, at its option, to terminate this Agreement
in the event that GTx is finally declared bankrupt, or is placed in receivership
pursuant to proceedings affecting the operation of its business. In the event of
termination of this Agreement pursuant to Sections 12.3 or 12.4 hereof, all
rights to the Licensed Patents and Licensed Technology granted to GTx herein
shall revert to UTRF, except as otherwise provided in Section 2.6.
     12.5 Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Sections 1, 4.4, 5, 8,
9-12, 14, 18, 20, and 21 shall survive any such termination.
     12.6 No termination of this Agreement shall constitute a termination or a
waiver of any rights of either Party against the other Party accruing at or
prior to the time of such termination.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

23



--------------------------------------------------------------------------------



 



     12.7 GTx shall have the right to terminate this Agreement at any time on
three (3) months notice to UTRF and upon payment of all amounts due UTRF through
the effective date of the termination.
SECTION 13
Assignability
     13.1 This Agreement shall be binding upon and shall inure to the benefit of
UTRF and its assigns and successors, and shall be binding upon and shall inure
to the benefit of GTx and its assigns provided that prior written approval by
UTRF is first obtained, which approval shall not be unreasonably withheld.
Notwithstanding the foregoing, no prior written approval from UTRF shall be
required for any assignment by GTx to (i) an Affiliate of GTx (or any entity
into which GTx shall have been merged or consolidated, provided that at least
51% of such merged or consolidated entity is owed by shareholders holding at
least 51% of GTx immediately prior to such merger or consolidation) or (ii) a
Third Party which acquires all or substantially all of GTx’s assets or a
Controlling interest in the business to which this Agreement relates if, but
only if, the Third Party can reasonably demonstrate a financial net worth or
market cap equal to or better than the financial net worth of GTx existing prior
to the acquisition, but not less than a net worth of One Hundred Million Dollars
($100,000,000) or a market cap of Five Hundred Million Dollars ($500,000,000).
No assignment shall be deemed effective unless such assignee has agreed in
writing to be bound by the terms and provisions of this Agreement. Any attempt
to assign or assignment made in violation of this Section 13.1 shall be void ab
initio. GTx shall give notice to UTRF of any assignment of this Agreement within
thirty (30) days thereafter, such notice to include a copy of assignee’s written
agreement to be bound by the terms and provisions of this Agreement.
SECTION 14
Governmental Compliance
     14.1 GTx shall at all times during the Term of this Agreement and for so
long as it shall develop, make, have made, use, market, sell, have sold, import,
distribute, or offer to sell Licensed Products or Licensed Technology comply and
cause its Sublicensees to comply with all laws that may control the import,
export, manufacture, use, sale, marketing, distribution and other commercial
exploitation of Licensed Products, Licensed Technology, or Licensed Patents or
any other activity undertaken pursuant to this Agreement.
SECTION 15
Notices
     15.1 Any notice or other communication required or permitted hereunder
(hereinafter “notice”) shall be in writing and shall be hand-delivered, sent by
overnight courier, mailed by certified United States mail, return receipt
requested, or sent by email, to the addresses given below or to such other
addresses as the parties may hereafter specify in writing. Notice shall be
deemed given and received five (5) days after being deposited with the U.S.
Postal Service with sufficient postage, or if notice is hand-delivered or sent
by overnight courier, upon the date of actual delivery, or if sent by email,
upon the date the receiving party acknowledges receipt. An email notice shall be
given concurrently to all the email address(es) provided by the recipient party
and the first acknowledgment of receipt from the recipient party shall establish
the date on which such notice is given.

     
UTRF:
   
 
  If notice is given by means other than email, to:
 
   
 
  University of Tennessee Research Foundation

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

24



--------------------------------------------------------------------------------



 



1534 White Avenue, Suite 403
Knoxville, Tennessee, U.S.A. 37996-1527
Attn: President
With a copy to:
University of Tennessee Research Foundation
920 Madison, Suite 515
Memphis, TN 38163
If notice is given by email, to:
rmagid1@utmem.edu
jlsnider@utk.edu
vhunley@tennessee.edu
GTx:
If notice is given by means other than email, to:
GTx, Inc.
3 N. Dunlap Street, 3rd Floor
Memphis, Tennessee 38163
Attn: Dr. Mitchell Steiner, CEO
With a copy to:
GTx, Inc.
3 N. Dunlap Street, 3rd Floor
Memphis, TN 38163
Attn: Henry P. Doggrell, Vice President, General Counsel
If notice is given by email, to:
msteiner@gtxinc.com
hdoggrell@gtxinc.com
OSU or OSURF:
If notice is given by means other than email, to:
1960 Kenny Road, 2nd Floor
Columbus, OH 43210
Attn: Jane New
If notice is given by email, to:
new.16@osu.edu
Notice or other material provided to the above address will satisfy any
obligation under this Agreement for notice or copying either OSU and OSURF.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

25



--------------------------------------------------------------------------------



 



SECTION 16
Severability of Provisions
     16.1 If any provision of this Agreement shall be declared by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced in
whole or in part, the remaining conditions and provisions or portions thereof
shall nevertheless remain in full force and effect and enforceable to the extent
they are valid, legal and enforceable, and no provision shall be deemed
dependent upon any other covenant or provision unless so expressed herein.
SECTION 17
Governing Law
     17.1 This Agreement shall be deemed to be subject to, and have been made
under, and shall be construed and interpreted in accordance with the laws of the
State of Tennessee. This Agreement is expressly acknowledged to be subject to
all applicable federal laws. No conflict-of-laws rule or law that might refer
such construction and interpretation to the laws of another state, republic, or
country shall be considered. The Parties irrevocably and unconditionally agree
that the exclusive place of jurisdiction for any action, suit or proceeding for
a temporary restraining order, a preliminary injunction, or other equitable
relief to preserve the status quo or to prevent irreparable harm, arising under,
out of, or in connection with this Agreement (“Actions”), shall be in the courts
of the United States of America sitting in the city, state and country of State
of Tennessee, or, if such courts shall not have jurisdiction over the subject
matter thereof, in the courts of the State of Tennessee sitting therein, and
each such party hereby irrevocably and unconditionally agrees to submit to the
jurisdiction of such courts for the purposes of any such Actions. If any such
State court also does not have jurisdiction over the subject matter thereof,
then such an Action may be brought in the federal or state courts located in the
states of the principal place of business of any Party hereto.
SECTION 18
Confidentiality
     18.1 Nothing herein shall preclude a Party from disclosing the existence of
this Agreement and the general scope of the license granted hereunder. However,
neither Party shall disclose the economic terms of this Agreement except that
UTRF may disclose such economic terms to the UT Contributors, UT, OSURF, and OSU
or as required by Federal Policy.
     18.2 Subject to the exceptions set forth herein, all information or
material disclosed pursuant to this Agreement and/or related to the Licensed
Patents, Licensed Products, Licensed Technology, and Independent SARM Inventions
shall be confidential (“Confidential Information”). Recipient (the “Receiving
Party”) of another Party’s Confidential Information (the “Providing Party”)
agrees to hold in confidence, and not to distribute or disseminate to any person
or entity, for any reason for a period of seven (7) years after receipt, any
Confidential Information received, under or relating to this Agreement, except
for Confidential Information of the Providing Party which:

  A.   was known or used by the Receiving Party prior to the date of disclosure
to the Receiving Party as evidenced by written records; or     B.   either
before or after the date of disclosure is lawfully disclosed to the Receiving
Party by sources other than the Providing Party which are rightfully in
possession of the Confidential Information and not subject to any obligation of
confidentiality, as evidenced by written records; or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

26



--------------------------------------------------------------------------------



 



  C.   either before or after the date of disclosure to the Receiving Party
becomes published, through no fault or omission on the part of the Receiving
Party; or     D.   is independently developed by or for the Receiving Party
without reference to, knowledge of, or reliance upon the Confidential
Information as evidenced by written records; or     E.   is required to be
disclosed by the Receiving Party to comply with applicable laws or court order,
to defend or prosecute litigation or arbitration or to comply with governmental
regulations or Federal Policy, provided that the Receiving Party provides prior
written notice of such disclosure to the Providing Party and takes reasonable
and lawful actions to avoid and/or minimize the degree of such disclosure, and
further provided that specific information shall not be deemed to be within any
of these exclusions merely because it is embraced by more general information
falling with these exclusions; or     F.   is disclosed by either Party to OSU
or OSURF pursuant to the requirements of OSU IIA#1 or OSU IIA#2; or     G.   is
disclosed by UTRF to UT, the UT Contributors, or the State of Tennessee, such
disclosure being subject to the provisions of Section 2.6, if and as applicable.

All information concerning (i) Licensed Patents and/or Licensed Technology owned
solely or partly by UTRF and (ii) Independent SARM Inventions shall be deemed
Confidential Information of UTRF. Disclosures of Confidential Information to GTx
concerning (i) and (ii), including, without limitation, disclosures that are
made to GTx by UT Contributors or OSU Contributors, shall be deemed, for
purposes of this Section, to be disclosures made by UTRF. Nothing herein shall
be construed in such a manner as to permit UTRF, UT, any UT Contributor, OSU,
OSURF, or any OSU Contributor to take any action with regard to Licensed
Patents, Licensed Technology, or Independent SARM Inventions that is contrary to
the rights herein granted to GTx or to permit UTRF, UT, any UT Contributor, OSU,
OSURF, or any OSU Contributor to include any Confidential Information of GTx in
any patent application or regulatory filing or application without obtaining
GTx’s prior written approval except to the extent such activity falls within the
exceptions to confidentiality set forth in Sections 18.2A through G.
          18.3 GTx recognizes that under UTRF and UT policy, research results
must be publishable and agrees that researchers engaged in such research shall
have the right, with regard to the Licensed Subject Matter, to present at
symposia, professional meetings and to publish in journals, theses or
dissertations, or otherwise of their own choosing (“Publications”) provided that
UTRF shall provide to GTx a copy of a draft of such Publication, if received by
UTRF in draft form, or a copy of the final Publication, if first received by
UTRF in that form, in either case promptly upon receipt and in the manner and
form in which received in order that GTx may review the Publication to identify
and protect any Confidential Information of GTx that may be contained therein
and to allow for the preparation and filing of a patent application by GTx or
Sublicensees. UTRF shall not be deemed in breach or default of this Agreement
merely due to a Publication that UTRF does not receive prior to publication.
          18.4 The Parties recognize that GTx has previously entered into
certain research agreement(s) with OSURF, UT has entered into certain
agreement(s) with OSU and/or OSURF either as a contractor and/or a
subcontractor, GTx has entered into certain consulting agreement(s) with one or
more of the UT Contributors and/or the OSU Contributors, and that UTRF has
entered into OSU IIA#1 and OSU IIA#2 with OSU, which agreements may contain
confidentiality obligations and/or restrictions on publication regarding
information or material related to this Agreement, the Licensed Patents and/or
the Licensed Technology. While UTRF acknowledges the need for such
confidentiality obligations and restrictions on publication in order for GTx to
preserve United States and foreign patent rights, UTRF MAKES NO REPRESENTATIONS
OR WARRANTIES, AND HAS NO OBLIGATION HEREUNDER, REGARDING THE CONFIDENTIALITY OR
PUBLICATION OBLIGATIONS OF UT, THE UT CONTRIBUTORS, OSU, OSURF, OR THE OSU
CONTRIBUTORS.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

27



--------------------------------------------------------------------------------



 



          18.5 The Parties agree that counsel of the Parties, who have a duty of
confidentiality to the respective Parties, may receive Confidential Information.
SECTION 19
Reformation
          19.1 All Parties hereby agree that neither Party intends to violate
any public policy, statutory or common law, rule, regulation, treaty or decision
of any government agency or executive body thereof of any country or community
or association of countries; that if any word, sentence, paragraph or clause or
combination thereof of this Agreement is found, by a court or executive body
with judicial powers having jurisdiction over this Agreement or any of its
Parties hereto, in a final unappealed order to be in violation of any such
provision in any country or community or association of countries, such words,
sentences, paragraphs or clauses or combination shall be inoperative in such
country or community or association of countries, and the remainder of this
Agreement shall remain binding upon the Parties hereto.
SECTION 20
Non-Waiver
          20.1 The Parties covenant and agree that if a Party fails or neglects
for any reason to take advantage of any of the terms provided for the
termination of this Agreement or if a Party, having the right to declare this
Agreement terminated, shall fail to do so, any such failure or neglect by such
Party shall not be a waiver or be deemed or be construed to be a waiver of any
cause for the termination of this Agreement subsequently arising, or as a waiver
of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.
SECTION 21
Entire Agreement
          21.1 This Agreement, as amended and restated herein, contains the
entire agreement and understanding of the parties as of the Effective Date with
respect to the subject matter hereof, supersedes any prior agreements and
understandings with respect thereto, including, without limitation, the Prior
License Agreements, and cannot be modified, amended or waived, in whole or in
part, except in writing signed by the Party to be charged. Any such purported
non-written modification, amendment, or waiver shall be null and void. A
discharge of the terms of this Agreement shall not be deemed valid unless by
full performance of the Parties hereto or by writing signed by the Parties
hereto. A waiver by UTRF of any breach by GTx of any provision or condition of
this Agreement to be performed by GTx shall not be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
SECTION 22
Effect of Agreement
          22.1 This Consolidated, Amended, and Restated License Agreement shall
supersede and render null and void the Prior License Agreements.
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below. The undersigned
representative of UTRF is authorized to execute this Agreement on its behalf and
bind UTRF to the terms and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

28



--------------------------------------------------------------------------------



 



conditions set forth herein, and the undersigned representative of GTx is
authorized to execute this Agreement on its behalf and bind GTx to the terms and
conditions set forth herein.

                      UNIVERSITY OF TENNESSEE
RESEARCH FOUNDATION
(UTRF)       GTx, INC. (GTx)    
 
                   
By:
Name:
  /s/ Fred D. Tompkins
 
Fred D. Tompkins       By:
Name:   /s/ Henry P. Doggrell
 
Henry P. Doggrell    
Title:
  President       Title:   Vice President, General Counsel & Secretary    
 
                   
Date:
  7/25/07       Date:   July 24, 2007    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

29



--------------------------------------------------------------------------------



 



Exhibit A
Third Generation SARMS Disclosure
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Exhibit B
OSU IIA #1
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



BRIDGED SARMS
INTER-INSTITUTIONAL AGREEMENT
BETWEEN
THE OHIO STATE UNIVERSITY
AND
THE UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION
THIS BRIDGED SARMS INTER-INSTITUTIONAL AGREEMENT (the “AGREEMENT”) is effective
the 22nd day of December, 2004 (hereafter, the “EFFECTIVE DATE”) by and between
The Ohio State University on behalf of itself and The Ohio State University
Research Foundation and its Office for Technology Licensing (collectively,
hereinafter “OSU”) having an address at 1960 Kenny Road, Columbus, Ohio 43210,
and the University of Tennessee Research Foundation (hereinafter “UTRF”) having
an address at 1534 White Avenue, Knoxville, Tennessee 37996.
BACKGROUND
OSU and UTRF wish to establish an understanding between the parties with respect
to the patenting, enforcement, and commercialization of EXISTING INVENTIONS and
IMPROVEMENT INVENTIONS (as defined below) and how any commercialization revenues
derived therefrom will be divided between the parties.
In furtherance thereof, OSU wishes to exclusively license its interest in the
EXISTING INVENTIONS to UTRF and UTRF wishes to obtain an exclusive License to
OSU’s interest in the EXISTING INVENTIONS pursuant to the provisions of this
AGREEMENT.
OSU also wishes to grant UTRF an exclusive option to obtain an exclusive license
to OSU’s interest in IMPROVEMENT INVENTIONS and UTRF wishes to obtain an
exclusive option to obtain an exclusive license to OSU’s interest in IMPROVEMENT
INVENTIONS pursuant to the provisions of this AGREEMENT.
Therefore, in consideration of the mutual obligations set forth below, OSU and
UTRF agree as follows:

1.   DEFINITIONS. The following capitalized terms used in this AGREEMENT have
the following meanings:   1.1   “BRIDGED SARMS” means SARM compounds [ * ],
including those described in the patents and patent applications listed in
Attachment A.   1.2   “EXISTING INVENTIONS” means any TECHNOLOGY that pertains
to BRIDGED SARMS (as defined above) conceived, created, developed, designed,
invented, or reduced to practice, in whole or in part by OSU researcher
Dr. James Dalton and/or other OSU research staff and students under his
direction before the EFFECTIVE DATE, including inventions that are the subject
of one or more VALID CLAIMS of the issued patents or patent applications set
forth in Attachment A and foreign counterparts thereof.   1.3   “IMPROVEMENT
INVENTION” means any TECHNOLOGY that pertains to BRIDGED SARMS conceived,
created, developed, designed, invented, or reduced to practice, in whole or in
part by OSU faculty researchers, research staff, or students following the
EFFECTIVE DATE, and which is the subject of a VALID CLAIM of a continuation in
part application or a new application claiming priority from an issued

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



    patent or patent application listed in Attachment A or whose manufacture,
use, or sale would infringe or fall within the scope of a VALID CLAIM covering
an Existing Invention or an Improvement Invention.   1.4   “IP COSTS” means the
documented, unreimbursed, out-of-pocket, reasonable expenses incurred by UTRF in
the preparation, filing, prosecution, defense, enforcement and maintenance of IP
RIGHTS associated with the EXISTING INVENTIONS and IMPROVEMENT INVENTIONS.   1.5
  “IP RIGHTS” means any and all right, title and interest (whether now existing
or arising in the future) in, to and under EXISTING or IMPROVEMENT INVENTIONS,
including, without limitation, patents, patent applications, provisional patent
applications and any divisions, reissues, renewals, reexaminations,
substitutions, continuations, continuations-in-part, and any corresponding
foreign counterparts thereof; and other proprietary rights arising or
enforceable under any United States federal or state law, rule or regulation,
non-United States law, rule or regulation or international treaty.   1.6  
“LICENSE AGREEMENT” means any agreement that is entered into by UTRF that grants
to a third party any right or license to the LICENSED INVENTIONS, including,
without limitation, the two existing Amended and Restated Exclusive License
Agreements dated August 23, 2000 by and between UTRF and GTx, Inc., as the same
may be amended from time to time (the two referenced pre-existing agreements
between UTRF and GTx, Inc., being hereinafter referred to as the “Exclusive
License Agreements”), and any agreement entered into by UTRF granting an option
for such a right or license.   1.7   “LICENSEE” means any 3rd party licensee to
a LICENSE AGREEMENT.   1.8   “LICENSED INVENTIONS” means EXISTING INVENTIONS,
IMPROVEMENT INVENTIONS, and associated IP RIGHTS licensed to UTRF in
Sections 2.1 and/or 2.7 herein.   1.9   “NET REVENUES” means all gross proceeds
received by UTRF from the licensing of the LICENSED INVENTIONS and/or associated
IP RIGHTS less IP COSTS.   1.10   “[ * ]BRIDGE SARMS” means SARM compounds [ *
].   1.11   “SARM” means selective androgen receptor modulator.   1.12   “[ *
]BRIDGE SARMS” means SARM compounds [ * ].   1.13   “SUBLICENSE AGREEMENT” means
any agreement that is entered into by LICENSEE that grants to SUBLICENSEE
thereunder any right or license to the LICENSED INVENTIONS, or any agreement
granting an option for such a right or license.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



1.14   SUBLICENSEE” means any sublicensee to a SUBLICENSE AGREEMENT.   1.15  
“TECHNOLOGY” means any and all compounds; compositions; conclusions; designs;
inventions; methods; procedures; processes; products; services; substances;
techniques; and/or business, engineering, manufacturing, scientific, medical,
clinical, pharmacology, toxicology, or other data or material, in any form,
method or manner of expression or communication now known or that hereinafter
becomes known (whether or not tangible or intangible, or able to be protected by
patent or trademark), and any documentation or work product comprising the same.
  1.16   “TERM” shall have the meaning set forth in Section 10.1 hereof.   1.16
  “VALID CLAIM(s)” means any claim(s) in an unexpired patent or pending in a
patent application or provisional application which has not been held
unenforceable, unpatentable, or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been abandoned or admitted to be
invalid or unenforceable through reissue or disclaimer. The parties acknowledge
the requirement under United States law that patent claims must satisfy the
written description requirement of 35 U.S.C. §112.   2.   GRANT OF LICENSE   2.1
  Subject to Section 2.8 herein, OSU hereby grants to UTRF an exclusive,
worldwide, sublicensable (through multiple tiers) license to OSU’s interest in
the EXISTING INVENTIONS and associated IP RIGHTS for the duration of each such
IP RIGHT.   2.2   Subject to Section 2.8, OSU hereby grants to UTRF a
non-exclusive, sublicensable (through multiple tiers) license to OSU’s interest
in know-how related to the EXISTING INVENTIONS.   2.3   Subject to the terms of
this AGREEMENT, UTRF shall be the sole party which (i) negotiates the terms of
any LICENSE AGREEMENT, including any amendments thereto, (ii) collects all
proceeds paid pursuant to any such LICENSE AGREEMENT, and (iii) accounts to OSU
for OSU’s portion of all NET REVENUE and pays such portion thereof to OSU as
required by this AGREEMENT.   2.4   OSU hereby grants to UTRF an exclusive
option to an exclusive, worldwide, sublicensable (through multiple tiers)
license to OSU’s interest in each IMPROVEMENT INVENTION and associated IP RIGHTS
for the duration of each IP RIGHT and an option to a non-exclusive,
sublicensable (through multiple tiers) license to OSU’s interest in know-how
related to an IMPROVEMENT INVENTION under the terms of this AGREEMENT
(collectively, the “OPTION”).   2.5   The OPTION shall commence for each
IMPROVEMENT INVENTION when it becomes known to the OSU Office for Technology
Licensing or UTRF and shall expire [ * ].

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



2.6   UTRF may exercise the OPTION as to each IMPROVEMENT INVENTION by notifying
OSU in writing during the OPTION PERIOD for that IMPROVEMENT INVENTION.   2.7  
Subject to Section 2.8 herein, upon UTRF’s exercise of its OPTION as to a
particular IMPROVEMENT INVENTION, OSU grants and agrees to grant to UTRF an
exclusive, worldwide, sublicensable (through multiple tiers) license to OSU’s
right, title, and interest in such IMPROVEMENT INVENTION and associated IP
RIGHTS for the duration of each such IP RIGHT and a non-exclusive sublicensable
(through multiple tiers) license to OSU’s interest in know-how related to the
same IMPROVEMENT INVENTION under the terms of this AGREEMENT. OSU and UTRF agree
to amend the AGREEMENT to include each licensed IMPROVEMENT INVENTION on
Attachment A, which shall be incorporated by reference herein.   2.8   To the
extent that any research pertaining to a LICENSED INVENTION has been or is in
the future funded in whole or in part by the United States government, the
United States government retains certain rights and requires certain obligations
concerning such inventions as set forth in 35 U.S.C. §§200-212 and all
regulations promulgated thereunder, as amended, and any successor statutes and
regulations and applicable policies of such United States government sponsors,
including, without limitation, to the extent applicable, the utilization and
capability requirements found in the National Institutes of Health (NIH) Grants
Policy Statement: “Developing Sponsored Research Agreements: Considerations for
Recipients of NIH Research Grants and Contracts”, Federal Register, Vol. 59,
No. 215, Tuesday, November 8, 1994, pp. 55674-55679 (collectively, “Federal
Policy”). UTRF and OSU acknowledge and shall materially comply with all aspects
of Federal Policy applicable to EXISTING INVENTIONS and IMPROVEMENT INVENTIONS
and shall require that each LICENSE AGREEMENT include a provision requiring the
LICENSEE to materially comply with all applicable aspects of Federal Policy. In
the event that either party receives notice of any action or notification by the
United States government with respect to such rights and/or obligations, the
party agrees to provide the other prompt written notice of such action or
notification.   2.9   If UTRF fails to exercise its OPTION to an IMPROVEMENT
INVENTION and associated IP RIGHTS within the OPTION PERIOD, then UTRF’s OPTION
to that IMPROVEMENT INVENTION shall automatically terminate upon the expiration
of the OPTION PERIOD.   2.10   OSU shall retain the right to use the LICENSED
INVENTIONS and associated IP RIGHTS (to the extent of any of its respective
rights therein) solely for non-commercial educational, research (including
non-commercial clinical research), and academic purposes. OSU, however, shall
have no rights for clinical research using a UTRF or LICENSEE proprietary
BRIDGED SARMS compound or to refer to any LICENSEE regulatory filing without
prior written approval from UTRF or its LICENSEE, in their discretion.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



2.11   OSU agrees that during the TERM, it will not negotiate or enter into any
LICENSE AGREEMENT or SUBLICENSE AGREEMENT, or otherwise grant any options or
licenses or other rights with respect to the LICENSED INVENTIONS and associated
IP RIGHTS, except as required by Federal Policy as set forth in Section 2.8 of
this AGREEMENT. Further, during the TERM and notwithstanding the duty of candor
and good faith under 37 CFR §1.56, neither OSU nor any party on its behalf, will
-oppose, request reexamination, or take any action that would otherwise diminish
the IP RIGHTS in the EXISTING OR IMPROVEMENT INVENTIONS. OSU agrees to forward
as soon as possible to UTRF any and all information which it has knowledge of or
believes is material under § 1.56 in order for submission of such material to
the Patent Office by patent counsel. OSU and UTRF reserve the right to correct
inventorship and contest ownership of the IP RIGHTS associated with the LICENSED
INVENTIONS, provided that all such LICENSED INVENTIONS and associated IP RIGHTS
are still and shall continue to be licensed to UTRF under this AGREEMENT.   3.  
PATENT PROSECUTION AND PROTECTION   3.1   As determined by UTRF and/or its
LICENSEE, UTRF and/or its LICENSEE shall control prosecution and be responsible
to prepare, file and/or maintain appropriate United States patent applications
covering the LICENSED INVENTIONS, provided, however, that OSU may advise and
consult with UTRF in such filing, prosecution, and/or maintenance. UTRF shall
provide or require its LICENSEE to provide OSU with reasonable notice prior to
filing a patent application containing any new matter claiming priority to an
application for an EXISTING INVENTION or an IMPROVEMENT INVENTION. UTRF shall
also provide or require its LICENSEE to provide OSU with copies of all office
actions and other written communications it or its patent counsel receives from
or files with the U.S. Patent and Trademark Office and the equivalent foreign
offices after the EFFECTIVE DATE with respect to the LICENSED INVENTIONS.   3.2
  UTRF and/or its LICENSEE shall make an election whether, when, and in what
countries, it wishes to file foreign patent applications covering the LICENSED
INVENTIONS, provided, however, that OSU may advise and consult with UTRF in such
election. UTRF shall notify or require its LICENSEE to notify OSU in writing of
any decision after the EFFECTIVE DATE regarding foreign filing for LICENSED
INVENTIONS.   3.3   OSU shall have no responsibility for any costs incurred by
UTRF and/or its LICENSEE for patent filing, prosecution, maintenance and
enforcement of the LICENSED INVENTIONS.   3.4   As required, UTRF and/or its
LICENSEE will record and/or maintain assignments of IP RIGHTS in the LICENSED
INVENTIONS in the United States Patent and Trademark Office and UTRF will
provide or require its LICENSEE to provide OSU with a photocopy of each recorded
assignment.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



3.5   If, after the EFFECTIVE DATE, UTRF and/or its LICENSEE determine (a) not
to file a patent application under IP RIGHTS in the LICENSED INVENTIONS or
(b) to allow a pending patent application under IP RIGHTS in the LICENSED
INVENTIONS to go abandoned without filing a continuation, division, re-issue or
other application having the same priority and without issuance of a patent
having the same priority, or (c) not to maintain a previously-filed patent
application or issued patent under IP RIGHTS in the LICENSED INVENTIONS in the
United States, England, France, Germany, Italy, Spain, Canada, Australia, China,
India, Russia, Switzerland, and Japan (collectively, the “Major Countries”), it
shall provide reasonable prior written notice to OSU of such determination as
required under Section 3.1 of this AGREEMENT. Following such determination by
UTRF and/or its LICENSEE, OSU may, by written notice to UTRF, elect to file,
prosecute, and/or maintain such application or patent in any Major Country in
which UTRF and/or its LICENSEE did not file (the “Exception Countries”), at
OSU’s sole expense. In that event, OSU will be free to exploit and to assign or
license OSU’s interest in such patent application and/or patent to third parties
in the Exception Countries, provided that any such assignment or license will be
limited to domestic manufacture and sale in the Exception Countries, with no
right to export or sell products or otherwise to compete with UTRF and/or its
LICENSEE (including SUBLICENSEES) in the rest of the world. In the event UTRF
and/or its LICENSEE believes that any exploitation, assignment, or license of
OSU’s interests in the Exception Countries competes with or interferes with
UTRF’s or its LICENSEE’s exclusive commercialization and exploitation of the
LICENSED INVENTIONS in the Major Countries other than the Exception Countries,
OSU shall, upon notice, take all reasonable measures to preclude such
competition or interference, including terminating any license in the Exception
Countries and taking enforcement action. [ * ]   3.6   OSU agrees to cooperate
with UTRF and/or its LICENSEE in the preparation, filing, prosecution, and
maintenance of patent applications and patents under IP RIGHTS in the LICENSED
INVENTIONS by disclosing such information as may be necessary or appropriate and
promptly executing such documents as UTRF and/or its LICENSEE may reasonably
request. Each party will bear its own costs in connection with its cooperation
with the other party under this Section. UTRF and/or its LICENSEE agree to
forward all correspondence in need of signature by OSU inventors to OSU’s Office
for Technology Licensing in a timely manner. OSU’s Office for Technology shall
obtain signatures from OSU inventors in a timely manner and promptly return such
documents upon reasonable notice and request by UTRF or its LICENSEE. If costs
for extensions of time become due because of unreasonable delay at OSU in
returning signed documents, OSU shall provide reimbursement for such reasonable
costs.   4.   LICENSING   4.1   UTRF shall use reasonable efforts to maintain
and/or seek a LICENSEE for the commercial development of the LICENSED
INVENTIONS. The parties acknowledge that, as of the EFFECTIVE DATE, UTRF has
complied with this section by virtue of the current EXCLUSIVE LICENSE
AGREEMENTS. UTRF shall promptly provide OSU

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



    with copies of all LICENSE AGREEMENTS and amendments thereto that relate to
the LICENSED INVENTIONS. UTRF shall use reasonable efforts to require LICENSEE’S
compliance with the terms of any LICENSE AGREEMENT provided that this provision
shall not be interpreted to require UTRF to bring suit against LICENSEE.   4.2  
Any LICENSE AGREEMENT must include, but is not limited to, the following terms:
an earned royalty, payment of patent costs associated with the IP RIGHTS
licensed thereunder by the LICENSEE, commercially reasonable diligence terms, a
disclaimer of warranties on the part of OSU and UTRF, and a prohibition of the
use of the name of OSU. OSU shall be provided with reasonable time to review and
comment on LICENSE AGREEMENTS and amendments to LICENSE AGREEMENTS. If any
LICENSE AGREEMENT would cause OSU to violate any law, rule, regulation or
Federal Policy to which it is subject, the parties agree to negotiate in good
faith a revision to such LICENSE AGREEMENT to be proposed to the LICENSEE to
enable OSU to be in compliance with any such law, rule or regulation.   4.3  
UTRF shall include a provision in each LICENSE AGREEMENT that the LICENSEE shall
indemnify, defend, and hold OSU harmless against all claims resulting from the
production, manufacture, sale, use, lease, or consumption of the LICENSED
INVENTIONS and associated IP RIGHTS, excluding any claim resulting from the
willful misconduct or misrepresentation by OSU, its trustees, directors,
officers, employees, and affiliates, as the case may be.   5.   WARRANTIES,
INDEMNIFICATION, AND DISCLAIMERS   5.1   OSU represents and warrants that:

  5.1.1   OSU has the right to enter into this AGREEMENT, to grant the licenses
herein and to bind The Ohio State University Research Foundation to the terms of
this Agreement in the same manner that The Ohio State University is bound, and
hereby binds OSURF thereto;     5.1.2   To the best of its knowledge, by
entering into and performing under this AGREEMENT, it shall not be in violation
of any applicable law, rule, regulation, or contractual obligation owed to any
third party, and that it shall have obtained all permits, licenses, or
permissions required to comply with such laws, rules, regulations, or
obligations;     5.1.3   Prior to and at any time during the TERM, it knowingly
has not nor will it make any agreements and/or transfer of rights or powers in
the LICENSED INVENTIONS or otherwise encumber the LICENSED INVENTIONS or the
associated IP RIGHTS (including IMPROVEMENT INVENTIONS during the OPTION PERIOD)
in a manner that is inconsistent with or in derogation of the exclusive license
or the OPTION granted to UTRF herein, except as permitted under Sections 2 and 3
herein;

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



  5.1.4   As of the EFFECTIVE DATE, OSU, to the best of its knowledge, is not
aware of any pending or threatened litigation involving the EXISTING INVENTIONS,
IMPROVEMENT INVENTIONS, or associated IP RIGHTS and agrees to notify UTRF in the
event it becomes aware of pending or threatened litigation involving any of the
EXISTING INVENTIONS, IMPROVEMENT INVENTIONS or associated IP RIGHTS thereafter.

5.2   UTRF represents and warrants that:

  5.2.1   UTRF has the right to enter into this AGREEMENT, to accept and grant
the licenses herein.     5.2.2   To the best of its knowledge, by entering into
and performing under this AGREEMENT, it shall not be in violation of any
applicable law, rule, regulation or contractual obligation owed to any third
party, and that it shall have obtained all permits, licenses, or permissions
required to comply with such laws, rules, regulations, or obligations.

5.3   EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY, ITS
AFFILIATES, AND THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, VALIDITY OF IP RIGHTS, CLAIMS ISSUED OR PENDING, AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY
EITHER PARTY THAT THE PRACTICE BY ANY LICENSEE OR SUBLICENSEE OF THE LICENSE
GRANTED SHALL NOT INFRINGE THE IP RIGHTS OF ANY THIRD PARTY. NEITHER PARTY SHALL
BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING
ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER
THE OTHER PARTY IS ADVISED, HAS OTHER REASON TO KNOW, OR IN FACT DOES KNOW OF
THE POSSIBILITY.   6.   FINANCIAL TERMS   6.1   [ * ]   6.2   Each party is
solely responsible for calculating and distributing to its respective inventors
any share of NET REVENUES due in accordance with its respective patent,
inventorship, or intellectual property policy.   7.   RECORDS AND REPORTS   7.1
  [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



7.2   Within thirty (30) days following its receipt, UTRF shall provide to OSU a
copy of any written reports provided to UTRF by a LICENSEE pertaining to
LICENSED INVENTIONS, if any.   7.3   Each of UTRF and OSU agrees to be
responsible for its own reporting to federal agencies as required. OSU and UTRF
agree to cooperate as necessary for effecting such reporting.   8.   PATENT
INFRINGEMENT   8.1   In the event that UTRF or OSU becomes aware of the
infringement or claim of infringement of any IP RIGHTS in the LICENSED
INVENTIONS in whatever territory those IP RIGHTS exist, each will inform the
other in writing of all details available.   8.2   UTRF and its LICENSEE shall
have the first right to enforce the rights of the parties. If both UTRF and its
LICENSEE elect not to enforce or to continue to enforce the right of the
parties, UTRF shall notify OSU in writing. Under such circumstances, OSU may
elect to prosecute the infringers [ * ] provided that (i) [ * ], and (ii) OSU
shall not have any right to surrender OSU’s, UTRF’s or any LICENSEE’S rights or
to grant any infringer any rights in the IP RIGHTS without the prior written
approval of UTRF and any LICENSEE, such approval not to be unreasonably
withheld.   8.3   In any infringement suit instituted to enforce the IP RIGHTS
pursuant to this AGREEMENT, both parties will, at the request of the party
initiating such suit, and to the extent permitted by law, make a reasonable
effort to cooperate in all respects and, to the extent possible, have its
employees testify when requested and make available relevant records, papers,
information, samples, and the like. [ * ]   8.4   Any sums recovered by UTRF or
OSU, excluding such amounts as are otherwise payable to (or to be retained by)
any LICENSEE under a LICENSE AGREEMENT, with respect to any such action will be
[ * ].   9.   NOTICES       Any notice and/or correspondence required or
permitted to be given to the parties hereto is properly given if delivered in
writing, in person, sent by first-class certified mail, or by overnight carrier,
or if transmitted by confirmed facsimile or email (with a copy provided by
another means specified in this Section) to the following addresses, or to such
other addresses as may be designated in writing by the parties from time to time
during the       TERM of this AGREEMENT:

         
 
  to OSU:   [ * ]
 
  to UTRF :
with a copy to:   [ * ]
[ * ]

10.   TERMINATION   10.1   This AGREEMENT is in full force and effect from the
EFFECTIVE DATE and remains

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



    in effect for the life of the last-to-expire patent in IP RIGHTS, unless
otherwise terminated under Section 10.2 or by mutual written agreement of the
parties (the “TERM”).   10.2   Upon any breach of this AGREEMENT by either
party, the other party has the right to terminate this AGREEMENT [ * ].   10.3  
The parties acknowledge and agree that any provision that by its nature survives
shall survive cancellation or termination of this AGREEMENT.   10.4   Should
UTRF breach Section [ * ], all of UTRF’ s right, title, and interest in and to
OSU’s interests in any LICENSED INVENTIONS and the associated IP RIGHTS shall
revert to OSU. Any LICENSE AGREEMENT or SUBLICENSE AGREEMENT executed prior to
any expiration or termination of this AGREEMENT between UTRF or a LICENSEE and a
third party (a “PRIOR LICENSEE’) shall remain in effect for the duration of such
agreement as if this AGREEMENT was in full force and effect with OSU standing in
the shoes of UTRF as licensor to the extent only of OSU’s interest in the
LICENSED INVENTIONS, provided that any such LICENSE AGREEMENT or SUBLICENSE
AGREEMENT was not subject to a notice of termination by UTRF at the time of
cancellation or termination of this AGREEMENT. The parties further acknowledge
and agree that UTRF’s right to exercise the OPTION provided under Section 2.4
herein for any IMPROVEMENT INVENTION shall expire upon termination of this
AGREEMENT. Following such expiration, a PRIOR LICENSEE shall have the right,
subject to Section 2.8 herein, to exercise the OPTION to negotiate a license to
an IMPROVEMENT INVENTION under terms acceptable to OSU and the PRIOR LICENSEE.  
10.5   Should OSU (i) breach its obligation under this Agreement [ * ], then its
rights under the LICENSED INVENTIONS shall revert to UTRF as follows. The grant
to UTRF in Section 2.1 shall become fully paid up, permanent, and irrevocable,
and there shall be no further payment or reporting obligations to OSU.   11.  
CONFIDENTIALITY   11.1   To the extent permitted by law, UTRF and OSU,
respectively, shall hold in confidence the TECHNOLOGY, proprietary business
information, patent prosecution information or other information related to the
LICENSED INVENTIONS or associated IP RIGHTS of the other party, or any
information of or pertaining to a LICENSEE or SUBLICENSEE that has been
disclosed to UTRF or OSU agents, personnel or employees (collectively,
“PROPRIETARY INFORMATION”) using at least the same degree of care as that party
uses to protect its own proprietary information of a like nature, but no less
than reasonable care, and shall not use or disclose the PROPRIETARY INFORMATION
of the disclosing party without the prior written consent of the disclosing
party, except as otherwise contemplated by this AGREEMENT. Notwithstanding the
foregoing, UTRF and OSU agree that this section does not apply to proprietary
business information or other information related to the LICENSED INVENTIONS
disclosed by a LICENSEE or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



    SUBLICENSEE to an OSU employee while that employee is acting solely in the
capacity as a private consultant or employee of the LICENSEE or SUBLICENSEE. The
disclosing party shall label or mark confidential, or as otherwise appropriate,
all such PROPRIETARY INFORMATION, provided that the parties agree that all
patent applications and related patent filings and correspondence shall be and
remain PROPRIETARY INFORMATION and covered by the confidentiality provision
hereof without any further written notification. If PROPRIETARY INFORMATION is
orally disclosed, the disclosing party shall reduce the PROPRIETARY INFORMATION
to writing or to some other physically tangible form and deliver it to the
receiving party within thirty (30) days of the oral disclosure, marked and
labeled as set forth above. Nothing herein shall be construed in such a manner
as to preclude UTRF from disclosing PROPRIETARY INFORMATION of OSU to a third
party without the prior written consent of OSU for the purpose of marketing,
licensing, protecting, or defending LICENSED INVENTIONS or otherwise performing
its obligations or exercising its rights as contemplated by this AGREEMENT,
provided that such disclosure is made under the same degree of care as UTRF uses
to protect its own confidential and proprietary information of a like nature,
but with no less than reasonable care and conditions of confidentiality.   11.2
  Except as otherwise set forth in Section 2, nothing in this AGREEMENT in any
way restricts or impairs the right of OSU and UTRF to use, disclose, or
otherwise deal with any PROPRIETARY INFORMATION that recipient can demonstrate
by written records:

  (i)   was previously known to it, excluding, however, any PROPRIETARY
INFORMATION known to recipient on account of a confidentiality agreement to
which it is subject;     (ii)   is now, or becomes in the future, public
knowledge other than through acts or omissions of recipient;     (iii)   is
lawfully obtained without restrictions by recipient from sources independent of
the disclosing party;     (iv)   was made independently without the use of
PROPRIETARY INFORMATION received hereunder or under an existing confidentiality
agreement; or     (v)   is required by applicable federal, state, or local law
or court order to be disclosed.

11.3   In the event one of the parties to this AGREEMENT shall desire to publish
or present a manuscript, poster, abstract, presentation, thesis, dissertation,
or any other type of public disclosure (together, “Publications”) relating to
the EXISTING INVENTIONS or any IMPROVEMENT INVENTION, the publishing party shall
provide the other party and any LICENSEE or SUBLICENSEE about which the party
has received prior notification with a copy of such Publication 60 days prior to
submission of such Publication for publication for purposes of protecting
PROPRIETARY INFORMATION or associated IP RIGHTS that might be contained in such
Publication. Should the receiving party or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



    any LICENSEE or SUBLICENSEE identify potentially patentable information in
the proposed Publication, the receiving party or any LICENSEE or SUBLICENSEE
shall notify the publishing party, and the publishing party agrees to delay the
submission of the Publication for an additional sixty (60) days to allow for the
preparation and filing of a patent application if requested by a party having
the right to file a patent application hereunder. The parties agree to cooperate
with each other to avoid publication of trade secrets or other sensitive or
potentially damaging information of any LICENSEE or SUBLICENSEE.   11.4   The
confidentiality obligations of the recipient under these terms will remain in
effect as to each item of PROPRIETARY INFORMATION for [ * ], and such
obligations will survive termination of this AGREEMENT should this AGREEMENT
terminate prior to completion of the period that the obligations are to remain
in effect. Nothing herein shall be construed to abrogate or reduce any existing
confidentiality obligations relating to the subject matter hereof.   12.  
GENERAL   12.1   UTRF and OSU each represent and warrant that they have the full
corporate power and authority to enter into this AGREEMENT, and that this
AGREEMENT constitutes the binding legal obligation of the parties.   12.2  
Other than for the licensing activities contemplated by this AGREEMENT, this
AGREEMENT does not confer any right to use any name, trade name, trademark, or
other designation of either party to this AGREEMENT (including contraction,
abbreviation or simulation of any of the foregoing) in advertising, publicity or
other promotional activities.   12.3   This AGREEMENT may not be assigned by
UTRF or OSU without the written consent of an authorized representative of the
other party, which consent may be granted or withheld in such party’s sole and
absolute discretion, except that either party may assign this AGREEMENT without
consent only (a) along with its ownership of the LICENSED INVENTIONS and
associated IP RIGHTS and (b) to a successor that is a university or an
organization which has as one of its primary functions the management of
LICENSED INVENTIONS (a Bayh-Dole organization). This Agreement shall apply to,
inure to the benefit of, and be binding upon, the parties’ permitted successors
and assigns.   12.4   The scope and validity of any patent or patent application
in IP RIGHTS in LICENSED INVENTIONS are governed by applicable laws of the
country of that patent or patent application.   12.5   No waiver by either party
hereto of any breach or default of any of the covenants or agreements herein set
forth may be deemed a waiver as to any subsequent and/or similar breach or
default.   12.6   This AGREEMENT does not confer by implication, estoppel, or
otherwise any license or

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



    rights under any patents of either party other than the specific LICENSED
INVENTIONS and associated IP RIGHTS licensed hereunder, regardless of whether
such patents are dominant or subordinate to such IP RIGHTS.   12.7   This
AGREEMENT, including the Attachments and the NEW SARMS INVENTIONS
INTER-INSTITUTIONAL AGREEMENT being executed contemporaneously, constitutes the
entire agreement, both written and oral, between the parties, and it supersedes
all prior and contemporaneous agreements between the parties respecting the
subject matter of this AGREEMENT, written or oral, expressed or implied. This
AGREEMENT shall not be amended or modified except by written instrument that has
been duly executed by the signature of an authorized representative of each of
the parties. This AGREEMENT may not be amended or modified by conduct
manifesting assent and each party is hereby put on notice that any individual
purporting to amend or modify this AGREEMENT by conduct manifesting assent is
not authorized to do so. In the event this AGREEMENT is modified except as
provided in this Section, any party may deem such modification to be voidable at
will.   12.8   [ * ]   12.9   THE PARTIES INTEND THAT THIS AGREEMENT IS VALID
AND SHALL BE ENFORCED AS WRITTEN. In the event any provision of this AGREEMENT
shall for any reason be held by a court of law or an agency of the United States
government with jurisdiction thereover to be invalid, illegal or unenforceable
in any respect (whether on the ground that it is excessively broad or
unreasonable as to scope or subject, or otherwise) (“AFFECTED PROVISION”), such
AFFECTED PROVISION shall be enforced, modified, or replaced by another
equivalent provision, to the extent necessary to render it valid, legal and
enforceable under the circumstances and to the extent consistent with applicable
law, while reflecting as closely as possible the original intent of the Parties
with respect to the AFFECTED PROVISION, as expressed or implied therein. If,
however, such enforcement, modification or replacement is not permissible under
applicable law, then the AFFECTED PROVISION shall be severed from this
AGREEMENT. The invalidity, illegality or unenforceability of the AFFECTED
PROVISION, or the enforcement, modification, replacement or severance thereof
(as the case may be), shall not affect the validity, legality or enforceability
of the other provisions of this AGREEMENT, which shall remain in full force and
effect   12.10   To facilitate execution, this AGREEMENT may be executed in as
many counterparts as may be required. It shall not be necessary that the
signature of or on behalf of each party appears on each counterpart, but it
shall be sufficient that the signature of or on behalf of each party appears on
one or more of the counterparts. All counterparts shall collectively constitute
a single agreement. It shall not be necessary in any proof of this AGREEMENT to
produce or account for more than a number of counterparts containing the
respective signatures of or on behalf of all of the parties. Further, this
AGREEMENT may be executed through the use of facsimile transmission, and a
counterpart of this AGREEMENT that contains the facsimile signature of a party
shall constitute an

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



      executed counterpart of this AGREEMENT.

{AUTHORIZED SIGNATURES APPEAR ON THE FOLLOWING PAGE}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed by
their respective duly authorized officers or representatives.

          UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION
By
  /s/ Fred D. Tompkins    
 
       
Name
  Fred D. Tompkins, Ph.D.    
Title
  President    
Date
  12-22-04    
 
        THE OHIO STATE UNIVERSITY
By
  /s/ Ellen J. Purpus    
 
       
Name
  Ellen J. Purpus, Ph.D.     Title   Director, Office for Technology Licensing
Date
  Dec. 22, 2004    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
PATENTS AND PATENT APPLICATIONS
COVERING BRIDGED SARMS
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Exhibit C
OSU IIA #2
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



NEW SARM INVENTIONS
INTER-INSTITUTIONAL AGREEMENT
BETWEEN
THE OHIO STATE UNIVERSITY
AND
THE UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION
This NEW SARM INVENTIONS INTER-INSTITUTIONAL AGREEMENT (the “AGREEMENT”) is
effective the 22nd day of December, 2004 (hereafter, the (“EFFECTIVE DATE”) by
and between The Ohio State University on behalf of itself and The Ohio State
University Research Foundation and the Ohio State University Office for
Technology Licensing (collectively, hereinafter “OSU”) having an address at 1960
Kenny Road, Columbus, Ohio 43210, and the University of Tennessee Research
Foundation (hereinafter “UTRF”) having an address at 1534 White Avenue,
Knoxville, Tennessee 37996.
BACKGROUND
OSU and UTRF executed a formal inter-institutional agreement effective the same
date hereof (hereinafter referred to as the “BRIDGED SARM IIA”) with respect to
the patenting, enforcement, sharing of proceeds, and commercialization of
certain BRIDGED SARM inventions developed in whole or in part by OSU researcher
Dr. James Dalton and/or other OSU research staff and students.
OSU and UTRF now wish to establish an understanding between the parties with
respect to the patenting, enforcement, and commercialization of NEW INVENTIONS
(as defined below) and how any commercialization revenues derived therefrom will
be divided between the parties.
In furtherance thereof, OSU wishes to grant UTRF an option to obtain an
exclusive license to OSU’s interest in the NEW INVENTIONS and UTRF wishes to
obtain such an option pursuant to the provisions of this AGREEMENT.
Therefore, in consideration of the mutual obligations set forth below, OSU and
UTRF agree as follows:

1.   DEFINITIONS. The following capitalized terms used in this AGREEMENT have
the following meanings:   1.1   “BRIDGED SARMS” means SARM compounds [ * ],
including those described in the patents and patent applications listed in
Attachment A to BRIDGED SARM IIA.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



1.2   “IP COSTS” means the documented, un-reimbursed, out-of-pocket, reasonable
expenses incurred by UTRF or OSU in the preparation, filing, prosecution,
defense, enforcement and maintenance of IP RIGHTS associated with the NEW
INVENTIONS.   1.3   “IP RIGHTS” means any and all right, title and interest
(whether now existing or arising in the future) in, to and under NEW INVENTIONS,
including, without limitation, patents, patent applications, provisional patent
applications and any divisions, reissues, renewals, reexaminations,
substitutions, continuations, continuations-in-part, and any corresponding
foreign counterparts thereof; and other proprietary rights arising or
enforceable under any United States federal or state law, rule or regulation,
non United States law, rule or regulation or international treaty.   1.4  
“LICENSE AGREEMENT” means any agreement that is entered into by UTRF that grants
to a third party any right or license to the LICENSED INVENTIONS, including,
without limitation, the two existing Amended and Restated Exclusive License
Agreements dated August 23, 2000 by and between UTRF and GTx, Inc., as the same
may be amended from time to time (the two referenced pre-existing agreements
between UTRF and GTx, Inc., being hereinafter referred to as the “Exclusive
License Agreements”), and any agreement entered into by UTRF granting an option
for such a right or license.   1.5   “LICENSEE” means any 3rd party licensee to
a LICENSE AGREEMENT.   1.6   “LICENSED INVENTIONS” means NEW INVENTIONS and
associated IP RIGHTS licensed to UTRF under Section 2 herein.   1.7   “NET
REVENUES” means all gross proceeds received by UTRF from the licensing of the
LICENSED INVENTIONS and/or associated IP RIGHTS less IP COSTS.   1.8   “NEW
INVENTIONS” means any TECHNOLOGY pertaining to SARMS conceived, created,
developed, designed, invented, or reduced to practice, in whole or in part by
OSU researcher Dr. James Dalton and/or other OSU research staff and students
that is not a LICENSED INVENTION under the BRIDGED SARM IIA, and is patentably
distinct therefrom and directly results from: (i) research or clinical
investigation utilizing any EXISTING INVENTION or IMPROVEMENT INVENTION as
defined in the BRIDGED SARM IIA; (ii) research or investigation conducted
pursuant to specific National Institutes of Health or other federally-funded
projects, which involve collaboration between UT and/or UTRF and OSU; or
(iii) non-federally-funded research at OSU that is sponsored by UT or UTRF or
any of their respective licensees or sublicensees relating to SARMS. Any other
invention will be considered to be a NEW INVENTION subject to this Agreement if
OSU and UTRF agree thereto in writing. The parties acknowledge and agree that a
NEW INVENTION shall not include

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



TECHNOLOGY, EXISTING INVENTIONS, or IMPROVEMENT INVENTIONS as defined in the
BRIDGED SARM IIA.

1.9   “SARM” means selective androgen receptor modulator.   1.10   “SUBLICENSE
AGREEMENT” means any agreement that is entered into by LICENSEE that grants to
SUBLICENSEE thereunder any right or license to the LICENSED INVENTIONS, or any
agreement granting an option for such a right or license.   1.11   “SUBLICENSEE”
means any sublicensee to a SUBLICENSE AGREEMENT.   1.12   “TECHNOLOGY” means any
and all compounds; compositions; conclusions; designs; inventions; methods
procedures; processes; products; services; substances; techniques; and/or
business, engineering, manufacturing, scientific, medical, clinical,
pharmacology, toxicology, or other data or material, in any form, method or
manner of expression or communication now known or that hereinafter becomes
known (whether or not tangible or intangible, or able to be protected by patent
or trademark), and any documentation or work product comprising the same.   1.13
  “TERM” shall have the meaning set forth in Section 10.1 hereof.   1.14  
“VALID CLAIM(s)” means any claim(s) in an unexpired patent or pending in a
patent application or provisional application which has not been held
unenforceable, unpatentable, or invalid by a decision of a court or other
governmental agency of compete jurisdiction, unappealable or unappealed within
the time allowed for appeal, and o which has not been abandoned or admitted to
be invalid or unenforceable through issue or disclaimer. The parties acknowledge
the requirement under United States law that patent claims must satisfy the
written description requirement of 35 U.S. C. §112.   2.   GRANT OF OPTION FOR
LICENSE   2.1   OSU hereby grants to UTRF an exclusive option to an exclusive,
worldwide, sublicensable (through multiple tiers) license to OSU’s interest in
each NEW INVENTION and associated IP RIGHTS and an option to a nonexclusive,
sublicensable (through multiple tiers) license to OSU’s interest in know-how
related to an IMPROVEMENT INVENTION under the terms of this AGREEMENT
(collectively, the “OPTION”).   2.2   Within [ * ]. The OPTION shall commence
for each NEW INVENTION upon the date of such notice and shall expire [ * ].

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



2.3   UTRF may exercise the OPTION as to each NEW INVENTION by notifying OSU in
writing during the OPTION PERIOD for that NEW INVENTION.   2.4   Upon UTRF’s
exercise of its OPTION as to a particular NEW INVENTION, OSU grants and agrees
to grant to UTRF an exclusive, worldwide, sublicensable (through multiple tiers)
license to OSU’s right, title, and interest in such NEW INVENTION and associated
IP RIGHTS for the duration of each such IP RIGHT and a non-exclusive
sublicensable (through multiple tiers) license to OSU’s interest in know-how
related to the same NEW INVENTION, on the same terms and conditions as the
license to LICENSED INVENTIONS granted by OSU in the BRIDGED SARM IIA, [ * ].  
2.5   Neither party shall be obligated to reimburse the other party for any IP
COSTS incurred by the other party with regard to a NEW INVENTION unless agreed
to in writing by the parties in advance on a case-by-case basis. Nothing in this
AGREEMENT shall be construed in such as manner as to preclude UTRF from entering
into a LICENSE AGREEMENT that provides for reimbursement by the LICENSEE of IP
COSTS, in whole or in part. If OSU has incurred IP COSTS for a particular NEW
INVENTION prior to the date of execution of this Agreement, OSU shall provide
UTRF with a detailed accounting of these IP COSTS and UTRF shall seek
reimbursement of these IP COSTS by a LICENSEE and shall provide such
reimbursement to OSU upon UTRF’s receipt thereof.   2.6   If UTRF shall fail to
exercise its OPTION to a NEW INVENTION and associated IP RIGHTS within the
OPTION PERIOD, then UTRF’s OPTION to license such NEW INVENTION and associated
IP RIGHTS under this Section shall automatically expire.   2.7   To the extent
that any research pertaining to a LICENSED INVENTION has been or is in the
future funded in whole or in part by the United States government, the United
States government retains certain rights and requires certain obligations
concerning such inventions as set forth in 35 U.S.C. §§200-212 and all
regulations promulgated thereunder, as amended, and any successor statutes and
regulations and applicable policies of such United States government sponsors,
including, without limitation, to the extent applicable, the utilization and
capability requirements found in the National Institutes of Health (NIH) Grants
Policy Statement: “Developing Sponsored Research Agreements: Considerations for
Recipients of NIH Research Grants and Contracts”, Federal Register, Vol. 59,
No. 215, Tuesday, November 8, 1994, pp. 55674-55679 (collectively, “Federal
Policy”). UTRF and OSU acknowledge and shall materially comply with all aspects
of Federal Policy applicable to NEW INVENTIONS and shall require that each
LICENSE AGREEMENT include a provision requiring the LICENSEE to materially
comply with all applicable aspects of Federal Policy. In the event that either
party receives notice of any action or notification by the United States
government with

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



respect to such rights and/or obligations, the party agrees to provide the other
prompt written notice of such action or notification.

3.   WARRANTIES, INDEMNIFICATION, AND DISCLAIMERS   3.1   OSU represents and
warrants that:

  3.1.1   OSU has the right to enter into this AGREEMENT, to grant the licenses
herein and to bind The Ohio State University Research Foundation to the terms of
this Agreement in the same manner that The Ohio State University is bound, and
hereby binds OSURF thereto;     3.1.2   To the best of its knowledge, by
entering into and performing under this AGREEMENT, it shall not be in violation
of any applicable law, rule, regulation, or contractual obligation owed to any
third party, and that it shall have obtained all permits, licenses, or
permissions required to comply with such laws, rules, regulations, or
obligations;     3.1.3   Prior to and at any time during the TERM, it knowingly
has not nor will it make any agreements and/or transfer of rights or powers in
the LICENSED INVENTIONS or otherwise encumber the LICENSED INVENTIONS or the
associated IP RIGHTS in a manner that is inconsistent with or in derogation of
the exclusive license or the OPTION granted to UTRF herein, except as permitted
und Sections 2 and 3 herein;     3.1.4   As of the EFFECTIVE DATE, OSU, to the
best of its knowledge, is not aware of any pending or threatened litigation
involving the NEW INVENTIONS or associated IP RIGHTS and agrees to notify UTRF
in the event it becomes aware of pending or threatened litigation involving any
of the NEW INVENTIONS or associated IP RIGHTS thereafter.

3.2   UTRF represents and warrants that:

  3.2.1   UTRF has the right to enter into this AGREEMENT, to accept and grant
the licenses herein.     3.2.2   To the best of its knowledge, by entering into
and performing under this AGREEMENT, it shall not be in violation of any
applicable law, rule, regulation or contractual obligation owed to any third
party, and that it shall have obtained all permits, licenses, or permissions
required to comply with such laws, rules, regulation, or obligations.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



3.3   EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY, ITS
AFFILIATES, AND THEIR TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS MAKE
NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, VALIDITY OF IP RIGHTS, CLAIMS ISSUED OR PENDING, AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY
EITHER PARTY THAT THE PRACTICE BY ANY LICENSEE OR SUBLICENSEE OF THE LICENSE
GRANTED SHALL NOT INFRINGE THE IP RIGHTS OF ANY THIRD PARTY. NEITHER PARTY SHALL
BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING
ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER
THE OTHER PARTY IS ADVISED, HAS OTHER REASON TO KNOW, OR IN FACT DOES KNOW OF
THE POSSIBILITY.   4.   NOTICES

Any notice or other communication required or permitted hereunder (hereinafter
“notice”) shall be in writing and shall be hand-delivered, sent by overnight
courier, mailed by certified United States mail, return receipt requested, or
sent by email or facsimile, to the addresses given below or to such other
addresses as the parties may hereafter specify in writing. Notice shall be
deemed given and received five (5) days after being deposited with the U.S.
Postal Service certified mail postage prepaid, or if notice is hand-delivered or
sent by overnight courier, upon the date of actual delivery, or if sent by
facsimile or email, upon the date the receiving party acknowledges receipt in
writing by email or otherwise. An email notice shall be given concurrently to
all the email addresses provided by the recipient party and the first
acknowledgment of receipt from the recipient party shall establish the date on
which such notice is given. Any patent correspondence that is required to be
sent shall not be sent via email except where urgent response is required to
preserve patent rights of the NEW INVENTION.
UTRF:
If notice is given means other than email, to:
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



If notice is given by email, to:
[ * ]
OSU:
If notice is given by means other than email, to:
[ * ]
If notice is given by email, to:
[ * ]

5.   TERMINATION   5.1   This AGREEMENT is in full force and effect from the
EFFECTIVE DATE and remains in effect for the life of the last-to-expire patent
in IP RIGHTS, unless otherwise terminated by mutual written agreement of the
parties (the “TERM”).   5.2   Upon any breach of this AGREEMENT by either party,
the other party has the right to terminate this AGREEMENT [ * ].   5.3   The
parties acknowledge and agree that any provision that by its nature survives
shall survive cancellation or termination of this AGREEMENT.   6.  
CONFIDENTIALITY   6.1   To the extent permitted by law, UTRF and OSU,
respectively, shall hold in confidence the TECHNOLOGY, proprietary business
information, patent prosecution information or other information related to the
NEW INVENTIONS or associated IP RIGHTS of the other party, or any information of
or pertaining to a LICENSEE or SUBLICENSEE that has been disclosed to UTRF or
OSU agents, personnel or employees (collectively, “PROPRIETARY INFORMATION”)
using at least the same degree of care as that party uses to protect its own
proprietary information of a like nature, but no less than reasonable care, and
shall not use or disclose the PROPRIETARY INFORMATION of the disclosing party
without the prior written consent of the disclosing party, except as otherwise
contemplated by this AGREEMENT. Notwithstanding the foregoing, UTRF and OSU
agree that this section does not apply to proprietary business information or
other information related to the LICENSED INVENTIONS disclosed by a LICENSEE or
SUBLICENSEE to an OSU employee while that employee is acting solely in the
capacity as a private consultant or employee of the LICENSEE or SUBLICENSEE. The
disclosing party shall label or mark confidential, or as otherwise appropriate,
all such PROPRIETARY INFORMATION, provided that the parties agree that all
patent

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



applications and related patent filings and correspondence shall be and remain
PROPRIETARY INFORMATION and covered by the confidentiality provision hereof
without any further written notification. If PROPRIETARY INFORMATION is orally
disclosed, the disclosing party shall reduce the PROPRIETARY INFORMATION to
writing or to some other physically tangible form and deliver it to the
receiving party within thirty (30) days of the oral disclosure, marked and
labeled as set forth above. Nothing herein shall be construed o such a manner as
to preclude UTRF from disclosing PROPRIETARY INFORMATION of OSU to a third party
without the prior written consent of OSU for the purpose of marketing,
licensing, protecting, or defending LICENSED INVENTIONS or otherwise performing
its obligations or exercising its rights as contemplated by this AGREEMENT,
provided that such disclosure is made under the same degree of care as UTRF uses
to protect its own confidential and proprietary information of a like nature,
but with no less than reasonable care and conditions of confidentiality.

6.2   Except as otherwise set forth Section 2, nothing in this AGREEMENT in any
way restricts or impairs the right of OSU and UTRF to use, disclose, otherwise
deal with any PROPRIETARY INFORMATION that recipient can demonstrate by written
records:

  (i)   was previously known to it, excluding, however, any PROPRIETARY
INFORMATION known to recipient on account of a confidentiality agreement to
which it is subject;     (ii)   is now, or becomes in the future, public
knowledge other than through acts or omissions of recipient;     (iii)   is
lawfully obtained without restrictions by recipient from sources independent of
the disclosing party;     (iv)   was made independently without the use of
PROPRIETARY INFORMATION received hereunder or under an existing confidentiality
agreement; or     (v)   is required by applicable federal, state, or local law
or court order to be disclosed.

6.3   In the event one of the parties to this AGREEMENT shall desire to publish
or present a manuscript, poster, abstract, presentation, thesis, dissertation,
or any other type of public disclosure (together, “Publications”) relating to
the NEW INVENTIONS, the publishing party shall provide the other party and any
LICENSEE or SUBLICENSEE about which the party has received prior notification
with a copy of such Publication 60 days prior to submission of such Publication
for publication for purposes of protecting PROPRIETARY INFORMATION or associated
IP RIGHTS that might be contained in such Publication. Should the receiving
party or any LICENSEE or SUBLICENSEE

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



identify potentially patentable information in the proposed Publication, the
receiving party or any LICENSEE or SUBLICENSEE shall notify the publishing
party, and the publishing party agree to delay the submission of the Publication
for an additional sixty (60) days to allow for the preparation and filing of a
patent application if requested by a party having the right to file a patent
application hereunder. The parties agree to cooperate with each other to avoid
publication of trade secrets or other sensitive or potentially damaging
information of any LICENSEE or SUBLICENSEE.

6.4   The confidentiality obligations of the recipient under these terms will
remain in effect as to each item of PROPRIETARY INFORMATION for [ * ], and such
obligations will survive termination of this AGREEMENT should this AGREEMENT
terminate prior to completion of the period that the obligations are to remain
in effect. Nothing herein shall be construed to abrogate or reduce any existing
confidentiality obligations relating to the subject matter hereof.   7.  
GENERAL   7.1   UTRF and OSU each represent and warrant that they have the full
corporate power and authority to enter into this AGREEMENT, and that this
AGREEMENT constitutes the binding legal obligation of the parties.   7.2   Other
than for the licensing activities contemplated by this AGREEMENT, this AGREEMENT
does not confer any right to use any name, trade name, trademark, or other
designation of either party to this AGREEMENT (including contraction,
abbreviation or simulation of any of the foregoing) in advertising, publicity or
other promotional activities.   7.3   This AGREEMENT may not be assigned by UTRF
or OSU without the written consent of an authorized representative of the other
party, which consent may be granted or withheld in such party’s sole and
absolute discretion, except that either party may assign this AGREEMENT without
consent only (a) along with its ownership of the LICENSED INVENTIONS and
associated IP RIGHTS and (b) to a successor that is a university or an
organization which has as one of its primary functions the management of
LICENSED INVENTIONS (a Bayh-Dole organization). This Agreement shall apply to,
inure to the benefit of, and be binding upon, the parties’ permitted successors
and assigns.   7.4   The scope and validity of any patent or patent application
in IP RIGHTS in LICENSED INVENTIONS are governed by applicable laws of the
country of that patent or patent application.   7.5   No waiver by either party
hereto of any breach or default of any of the covenants or agreements herein set
forth may be deemed a waiver as to any subsequent and/or similar

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



breach or default.

7.6   This AGREEMENT does not confer by implication, estoppel, or otherwise any
license or rights under any patents of either party other than the specific
LICENSED INVENTIONS and associated IP RIGHTS licensed hereunder regardless of
whether such patents are dominant or subordinate to such IP RIGHTS.   7.7   This
AGREEMENT, including the Attachments and the BRIDGED SARMS INVENTIONS
INTER-INSTITUTIONAL AGREEMENT being execute contemporaneously, constitutes the
entire agreement, both written and oral between the parties, and it supersedes
all prior and contemporaneous agreement between the parties respecting the
subject matter of this AGREEMENT, written or oral, expressed or implied. This
AGREEMENT shall not be amended or modifies except by written instrument that has
been duly executed by the signature of an authorized representative of each of
the parties. This AGREEMENT may not be amended or modified by conduct
manifesting assent and each party is hereby put on notice that any individual
purporting to amend or modify this AGREEMENT by conduct manifesting assent is
not authorized to do so. In the event this AGREEMENT is modified except as
provided in this Section, any party may deem such modification to be voidable at
will.   7.8   [ * ]   7.9   THE PARTIES INTEND THAT THIS AGREEMENT IS VALID AND
SHALL BE ENFORCED AS WRITTEN. In the event any provision of this AGREEMENT shall
for any reason be held by a court of law or an agency of the United States
government with jurisdiction thereover to be invalid, illegal or unenforceable
in any respect (whether on the ground that it is excessively broad or
unreasonable as to scope or subject, or otherwise) (“AFFECTED PROVISION”), such
AFFECTED PROVISION shall be enforced, modified, or replaced by another
equivalent provision, to the extent necessary to render it valid, legal and
enforceable under the circumstances and to the extent consistent with applicable
law, while reflecting as closely as possible the original intent of the Parties
with respect to the AFFECTED PROVISION, as expressed or implied therein. If,
however, such enforcement, modification or replacement is not permissible under
applicable law, then the AFFECTED PROVISION shall be severed from this
AGREEMENT. The invalidity, illegality or unenforceability of the AFFECTED
PROVISION, or the enforcement, modification, replacement or severance thereof
(as the case may be), shall not affect the validity, legality or enforceability
of the other provisions of this AGREEMENT, which shall remain in full force and
effect.   7.10   To facilitate execution, this AGREEMENT may be executed in as
many counterparts as may be required. It shall not be necessary that the
signature of or on behalf of each party appears on each counterpart, but it
shall be sufficient that the signature of or on behalf of

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this AGREEMENT to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of all of the
parties. Further, this AGREEMENT may be executed through the use of facsimile
transmission, and a counterpart of this AGREEMENT that contains the facsimile
signature of a party shall constitute an executed counterpart of this AGREEMENT.
IN WITNESS WHEREOF, the parties have caused this AGREEMENT to be executed by
their respective duly authorized officers or representatives.

      UNIVERSITY OF TENNESSEE RESEARCH FOUNDATION
By:
  /s/ Fred D. Tompkins
 
    Name: Fred D. Tompkins, Ph.D. Title: President Date: 12/23/05
 
   
 
    THE OHIO STATE UNIVERSITY
By:
  /s/ Ellen J. Purpus
 
    Name: Ellen J. Purpus, Ph.D. Title: Director, Office for Technology
Licensing Date: Jan. 12, 2006
 
   

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



APPENDIX A to the CONSOLIDATED, AMENDED & RESTATED LICENSE AGREEMENT
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 